Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 1 of 121 PageID 8




                     EXHIBIT 1
                                                                                                                                                                           FILED
                                                                                                                                                              DALLAS COUNTY
1   CIT COI/   ESERVE                                                                                                                                            4/9/20194:56   PM
                Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                        Page 2 of 121 PageID 9                    FELICIA PITRE
                                                                                                                                                              DISTRICT CLERK
         JURY DEMAND
                                                                                                  DC-1 9-051 39                                   JAVIER HERNANDEZ
                                                     CAUSE NO.


         VELA WOOD, P.C., RADNEY WOOD,                                                                       IN    THE DISTRICT COURT
         INDIVIDUALLY,               AND KEVIN VELA,
         INDIVIDUALLY,

                   Plaintiffs,
                                                                                                             193RD
                                                                     WDWOODOODWOODOODWOODWDWOOD




         V.                                                                                                           JUDICIAL DISTRICT

         ASSOCIATED INDUSTRIES
         INSURANCE COMPANY, INC.,

                   Defendant.                                                                                DALLAS COUNTY, TEXAS

                    PLAINTIFFS’ ORIGINAL PETITION                                                  FOR DECLARATORY JUDGMENT
                   Plaintiffs    Vela Wood, P.C., Kevin Vela, and Radney                                           Wood   (collectively the   “Vela   Wood

         Plaintiffs”) ﬁle this Original Petition for Declaratory                                           Judgment against Defendant Associated

         Industries Insurance         Company,   Inc. (the    “Insurance Company”), as follows.


                                I.      DISCOVERY CONTROL PLAN AND STATEMENT OF RELIEF

                   1.      Plaintiffs intend to       conduct discovery under Level 3 0f the Texas Rules of Civil


         Procedure 190.4.


                   2.      Plaintiffs seek     non-monetary        relief in the                             form 0f a declaratory judgment           that the


         Insurance      Company has      a contractual duty t0 defend.


                                                             II.    THE PARTIES

                   3.      Plaintiff    Vela Wood, P.C., a law ﬁrm,                                   is   a professional corporation organized under


         the laws ofthe State of Texas.        Its   principal place ofbusiness                               is   located at 5307 E. Mockingbird Lane,


         Suite 802,     TX 75206.

                   4.      Plaintiff Kevin     Vela    is   an individual                           who    resides in Dallas County, Texas. Mr.          Vela

         is   a founding shareholder and attorney at Vela           Wood,                             P.C.


                                                                                                                                        EXHIBIT 5


         PLAINTIFFS’ ORIGINAL PETITION                FOR DECLARATORY RELIEF                                                                     PAGE     1
    Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                  Page 3 of 121 PageID 10


        5.      Plaintiff Radney Wood is an individual who resides in Travis County, Texas. Mr.

Wood is a shareholder and attorney at Vela Wood, P.C.

        6.      Defendant Associated Industries Insurance Company, Inc. is an insurance company

that has issued or has been assigned an insurance policy issued to the Vela Wood Plaintiffs.

Associated Industries Insurance Company is a foreign corporation with its principal place of business

in Florida.   Associated Industries Insurance Company is a surplus lines insurance company

registered with the Texas Department of Insurance and engages in business in Texas, but does not

have a registered agent for service of process in the State of Texas. The Texas Insurance Code

designates the Commissioner of Insurance as Associated Industries Insurance Company’s agent for

service of process. The Commissioner of Insurance can be served process by mailing the Original

Petition for Declaratory Relief and the Citation to Chief Clerk Office, 333 Guadalupe, MC 113-2A,

P.O. Box 149104, Austin, Texas 78714-9104.

                                         III.         JURISDICTION

        7.      This Court has jurisdiction over the parties and subject matter of this dispute,

including jurisdiction to award all relief prayed for herein.

        8.      This Court has personal jurisdiction over the Insurance Company because it is

registered with the Texas Department of Insurance, it regularly transacts business in Texas, and the

Vela Wood Plaintiffs’ causes of actions arise from and are directly related to the Insurance

Company’s contacts with Texas. The exercise of jurisdiction does not offend traditional notions of

fair play and substantial justice.

                                                IV.      VENUE

        9.      Venue is proper in this Court under TEX. CIV. PRAC. & REM. CODE §15.032 because

this is a suit on an insurance policy and it is the county in which the policyholder resides.

        10.     Venue is also proper in this Court under TEX. CIV. PRAC. & REM. CODE §15.032



PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY RELIEF                                            PAGE 2
      Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                     Page 4 of 121 PageID 11


because    it is   the county     where    all   or a substantial part 0f the events giving rise t0 the claim occurred.


                                                 V.       FACTUAL ALLEGATIONS

          11.         The Insurance Company issued to Vela Wood,                    P.C., a Lawyers’ Professional Liability


Insurance Policy, No.            AESlO45271           01, effective   March   6,   2017   to   March   6,   2018 (hereinafter the

“2017 Policy,” and attached hereto as Exhibit A), for an annual premium of $20,225.00.


          12.         The Vela      Wood     Plaintiffs    renewed the 2017 Policy             for a subsequent annual policy


period.    The Insurance Company issued                  t0   Vela Wood, P.C., Policy N0. AESlO45271 03, effective

March     6,   2018   to   March    6,   2019    (hereinafter the     “2018 Policy,” and attached hereto as Exhibit B),


for   an additional annual premium 0f $28,225.00.


          13.         The Insurance Company agreed,                    in both the    2017 Policy and the 2018 Policy

(collectively, the “Policies”), t0          defend Vela Wood, P.C. against any Claim, as follows:


                      As part 0f and subject t0 the Policy’s Limits of Liability, the Company shall
                      have the right and duty t0 defend any Claim against the Insured to Which the
                      Policy applies, even if the allegations of the Claim are groundless, false, or
                      fraudulent.


          14.         The Insuring Agreement contains                 the following language setting forth the Claims to


Which the Policies apply:

                      The Company         shall   pay Damages and Claim Expenses,                 in excess   0f the Self-
                      Insured Retention identiﬁed in the Declarations,                 if applicable,       and subject   t0
                      the Policy’s Limit of Liability, that the Insured shall              become      legally obligated
                      t0   pay                  Claim made against the Insured for a Wrongful Act,
                                 as a result of a
                      provided that  (i)    Claim
                                            the     is ﬁrst made against the Insured and reported to the

                      Company, in writing, during the Policy Period or the Extended Reporting
                      Period, if applicable; (ii) the Insured has n0 knowledge 0f such Wrongful Act
                      prior to the Inception Date 0f this Policy; and (iii) such Wrongﬁll Act took
                      place 0n or after the Retroactive Date set forth in the Declarations Page of this
                      Policy and prior to the end of the Policy Period.

          15.         The   Policies are claims-made-and-reported policies,                     meaning     if there is a   “Claim”


made    against the Vela         Wood     Plaintiffs during a Policy Period, the               Claim should be reported        to the


Insurance      Company during that Policy Period.



PLAINTIFFS’ ORIGINAL PETITION                     FOR DECLARATORY RELIEF                                               PAGE 3
    Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                 Page 5 of 121 PageID 12


       16.     According to the Insurance Company’s strict interpretation of the Policies, if Vela

Wood, P.C. receives a Claim the evening of March 5 (the last day of the original Policy), but does

not report it to the Insurance Company until the morning of March 6 (the first day of renewed Policy),

the reporting of the Claim is untimely and the Policies do not provide coverage.

       17.     The duty to report, however, is not triggered until there is a “Claim,” as defined by the

Policies. The Policies define “Claim” as “a written demand received by the Insured for monetary

Damages which alleges a Wrongful Act.” And a “Wrongful Act” is defined as “any actual or alleged

negligent act, error, or omission committed or attempted in the rendering or failing to render

Professional Services by any Insured on behalf of the Named Insured, including but not limited to

Personal Injury.”

       18.     In other words, the Policies define Claim in such a way that in order for there to be a

duty to report a Claim to the Insurance Company, it must allege facts that inform the Insured of the

act, error, or omission that was actually or allegedly committed or attempted by the Insured.

       19.     Moreover, the Texas Supreme Court has held that, when analyzing a petition to

determine if a duty is triggered, the focus must be on “the factual allegations that show the origin of

the damages rather than on the legal theories alleged.” Nat’l Union Fire Ins. Co. v. Merchs. Fast

Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997). That is, “the analytical focus should be on what

caused the harm complained of, not what technical cause of action the plaintiff asserted.” NetSpend

Corp. v. AXIS Ins. Co., Cause No. A-13-CA-456-SS, 2014 WL 3568355, at *7 (W.D. Tex. Jul. 18,

2014) (emphasis in original) (citing Nat’l Union, 939 S.W.2d at 141).

       20.     During the last month of the 2017 Policy, Vela Wood, P.C. was served with a petition

that was so devoid of factual allegations that it does not constitute a Claim under the terms of the

Policies or under Texas law.




PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY RELIEF                                         PAGE 4
       Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 6 of 121 PageID 13


          21.      In February 2017, Vela          Wood,    P.C, and Mr.   Wood were served with JB&A Extended

Warranties,      LLC’s (“JB&A”) Original             Petition (“Original Petition,” attached hereto as Exhibit C),


Which had been ﬁled          in the        192nd Judicial   District Court    0f Dallas County, Texas (the            “JB&A

Lawsuit”).


          22.      The Original       Petition asserted technical causes 0f action against         Vela Wood, P.C. and

Mr.    Wood     individually,   and   it   recited the elements 0f those causes 0f action.        But    it   did not contain


any factual allegations      to support       any of the Original    Petition’s legal theories,   and   it   did not establish


What    acts, errors, or   omissions caused the harm complained of by                JB&A.

          23.      For instance, other than identifying the           parties, the   only factual allegation asserted in


the Original Petition      was   that   Vela Wood, P.C. represented         JB&A “as recently as December 2017.”

The Original      Petition did not identify a speciﬁc actual or alleged negligent act, error, or omission


committed 0r attempted by Vela Wood, P.C., 0r Mr. Wood. Moreover, the Original Petition did not

allege a date or approximate date             when   the act, error or omission occurred.


          24.      N0   obj ective reading of the Original Petition alleges           any “Wrongful Act” by the Vela

Wood Plaintiffs,      and thus the Original Petition does not constitute a “Claim” made during the 2017

Policy.


          25.      On March      9,   2018, Vela     Wood,   P.C.,   and Mr.   Wood    ﬁled Special Exceptions to the


Original Petition on the grounds that the Original Petition failed to plead any facts t0 support any of


the causes 0f action, and set a hearing           on the Special Exceptions      for April 9, 2018.


          26.      On April 5, 2018, before the scheduled hearing, JB&A ﬁled its First Amended Petition

(the   “Amended       Petition,” attached hereto as Exhibit D), adding                 Mr. Vela as a defendant (the

“Amended JB&A           Lawsuit”). Signiﬁcantly, for the ﬁrst time,            JB&A made     factual allegations of acts


and omissions by the Vela             Wood     Plaintiffs in the rendering or failing t0 render professional legal




PLAINTIFFS’ ORIGINAL PETITION                  FOR DECLARATORY RELIEF                                              PAGE 5
    Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                 Page 7 of 121 PageID 14


services.

          27.   The Amended Petition constituted a Claim for a Wrongful Act made during the 2018

Policy.

          28.   In May 2018, during the Policy Period for the 2018 Policy, Vela Wood, P.C. timely

reported the Claim in the Amended JB&A Lawsuit to the Insurance Company.

          29.   On July 27, 2018, the Insurance Company sent a letter to the Vela Wood Plaintiffs

denying any defense or indemnity coverage for the Amended JB&A Lawsuit, on the incorrect basis

that the Claim was during the 2017 Policy, but reported during the 2018 Policy.

          30.   On September 12, 2018, counsel for the Vela Wood Plaintiffs sent a letter to the

Insurance Company disputing its denial of coverage, calling attention to the fact that the Original

Petition contained only one factual allegation; namely, Vela Wood, P.C. are attorneys that represented

JB&A as recently as December 2017. The letter pointed out that the Original Petition did not make

any factual allegations that would identify the supposed “Wrongful Act”, so the Original Petition

could not be a “Claim” as defined by the Policies.

          31.   Despite its obvious duty to defend, the Insurance Company continues to refuse to

provide coverage as promised in the Policies.

          32.   Because the Insurance Company refused to provide the Vela Wood Plaintiffs a defense

or otherwise cover their litigation costs, the Vela Wood Plaintiffs suffered and continue to suffer

damages. Specifically, the Vela Wood Plaintiffs have incurred and continue to incur attorneys’ fees

while defending themselves in the Amended JB&A Lawsuit—fees that should have been and should

continue to be covered by the Policies issued by the Insurance Company.

          33.   As a result of the numerous efforts made to enforce their rights under the Policies and

the Insurance Company’s continued breach of the parties’ contracts, the Vela Wood Plaintiffs




PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY RELIEF                                        PAGE 6
     Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                Page 8 of 121 PageID 15


instituted this action to enforce their right to defense coverage.

                                      VI.     CAUSES OF ACTION

A.      Count One: Breach of Contract

        34.    The Vela Wood Plaintiffs incorporate by reference the preceding paragraphs of this

Petition.

        35.    The Insurance Company agreed to defend any Claim against the Vela Wood Plaintiffs

in exchange for Vela Wood, P.C.’s payment of yearly policy premiums for the 2017 and 2018

Policies, totaling nearly $50,000. The Vela Wood Plaintiffs fully performed under these agreements

by making these policy premiums each year. Despite the agreements between the Vela Wood

Plaintiffs and the Insurance Company and despite the Vela Wood Plaintiffs’ full performance of their

obligations to pay the applicable premiums for coverage, the Insurance Company has not accepted

the Vela Wood Plaintiffs’ requests for the Insurance Company to provide them with defense costs for

the Amended JB&A Lawsuit. The Vela Wood Plaintiffs have suffered and continue to suffer damages

as a result of the Insurance Company’s breach.

B.      Count Two: Declaratory Judgment (TEX CIV. PRAC. & REM. CODE, Chapter 37)

        36.    The Vela Wood Plaintiffs incorporate by reference the preceding paragraphs of this

Petition.

        37.    The Vela Wood Plaintiffs bring this claim pursuant to the Uniform Declaratory

Judgments Act because an actual controversy exists concerning the Insurance Company’s breach of

its obligation to provide the Vela Wood Plaintiffs a defense against the Amended JB&A Lawsuit.

        38.    The Vela Wood Plaintiffs have formally and timely requested that the Insurance

Company defend them in the Amended JB&A Lawsuit, yet the Insurance Company has refused to

exercise its duty to defend the Vela Wood Plaintiffs in the Amended JB&A Lawsuit.

        39.    An actual, justiciable controversy presently exists between the parties concerning the


PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY RELIEF                                      PAGE 7
    Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                   Page 9 of 121 PageID 16


Insurance Company’s obligation to defend the Vela Wood Plaintiffs in the Amended JB&A Lawsuit,

to reimburse the Vela Wood Plaintiffs for all incurred attorneys’ fees and defense costs in the

Amended JB&A Lawsuit to date, and to continue to reimburse the Vela Wood Plaintiffs for all

attorneys’ fees and defense costs to be incurred in the Amended JB&A Lawsuit.

       40.     By reason of the foregoing, a declaratory judgment is both necessary and proper in

order to set forth and determine the rights, obligations, and liability that exist among the parties.

       41.     Therefore, the Vela Wood Plaintiffs seek a declaratory judgment that, pursuant to the

2018 Policy, the Insurance Company owes the Vela Wood Plaintiffs a duty of defense for the

Amended JB&A Lawsuit, including the reimbursement of attorneys’ fees and defense costs already

incurred.

                                   VII.    CONDITIONS PRECEDENT

       42.     Any and all conditions precedent to bring this suit and to the Vela Wood Plaintiffs’

right to recover on the claims states herein have been satisfied, have occurred, or have been

performed.

                                VIII.       ATTORNEYS’ FEES AND COSTS

       43.     As a result of the Insurance Company’s breach of its duty to defend as described

herein, the Vela Wood Plaintiffs have been required to hire the undersigned attorneys to institute this

action. Accordingly, the Vela Wood Plaintiffs hereby request that the Court award their reasonable

and necessary attorneys’ fees and costs in pursuing a declaratory judgment and bringing their breach

of contract claim against the Insurance Company.

                                            IX. JURY DEMAND

       44.     The Vela Wood Plaintiffs demand a trial by jury of all issues so triable in this matter,

and respectfully requests that this matter be placed on the jury docket.




PLAINTIFFS’ ORIGINAL PETITION FOR DECLARATORY RELIEF                                          PAGE 8
   Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                           Page 10 of 121 PageID 17


                                                     X.   PRAYER

       45.      For these reasons, the Vela      Wood      Plaintiffs respectfully request that the Insurance


Company be     cited t0 appear   and answer and,       after   a ﬁnal hearing, the Court enter a judgment as


follows:


       a.       A declaratoryjudgment that the Insurance Company has a duty t0 defend, as requested
                by the Vela    Wood Plaintiffs above;

       b.       An award     to the    Vela   Wood   Plaintiffs   0f actual damages resulting from Insurance
                Company’s breach of contract;

       c.       Reasonable attorneys’ fees incurred in connection with            this action;


       d.       Pre- and post—judgment interest;


       e.       Costs 0f the   suit;


       f.       An award t0 the Vela Wood Plaintiffs of all other relief,         in   law and   in equity, t0   which
                it may show themselves to be entitled.




DATED:       April 9, 2019                                     Respectfully submitted,


                                                               /s/ C. Jeffrey Price
                                                               C. Jeffrey Price
                                                               Texas State Bar No. 24041724
                                                               Megan E. Servage
                                                               Texas State Bar No. 241 10347

                                                               HEDRICK KRING, PLLC
                                                               1700 Paciﬁc Ave., Suite 4650
                                                               Dallas, Texas 75201
                                                               Telephone: (214) 880-9600
                                                               Telecopier: (2 14) 48 1 -1 844
                                                               jeff@hedrickkring.com
                                                               megan®hedrickkringcom

                                                               ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL PETITION            FOR DECLARATORY RELIEF                                           PAGE 9
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19        Page 11 of 121 PageID 18


COVIVERCIAL IJNES PGJCY




                  Associated Industries Insurance Corrpany,                           Inc.




                       Associated Industries Insurance Corrpany,        Inc.



                                       P.O.   BOX 318004
                                  Cleveland,   OH 441 31 -O880




THIS   POJCY CONSISTS OF:
—   DECLARATIONS
—   COIVIVDNPOJCYCONDITIONS
—   COVERAGE FORMS
    APPLICABLE ENDORSEIVENTS




AES JACKET0811                       EXHIBIT                     A
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19              Page 12 of 121 PageID 19




Associated Industries Insurance Company,         Inc.




In Witness Whereof, the   Company     has caused this policy to be executed and attested, and, if required by
state law, this policy shall   not be valid unless countersigned by a duly authorized representative of the
Company.




                                               President




                                         92AM           Mgm
                                                Elissa Pacheco




Page 2 of2                                                                             AES JACKET      08 11
                Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                         Page 13 of 121 PageID 20
                    Associated Industries Insurance Company,    Inc.                            Policy   Number: AES1045271 01
                    Administered through:

                    AmTrust E&S Insurance Services                                              Named    Insured: Vela   Wood, PC
                                              3rd
                    160 Federal    Street,          Floor
                    Boston,   MA   02110


                              LAWYERS PROFESSIONAL                     LIABILITY   INSURANCE POLICY DECLARATIONS
Renewal       of:                       N/A                              Policy Period:            From              3/6/2017              To   3/6/2018

Retroactive Date:         12/28/2010                                     Prior and Pending Litigation Date:                  3/6/2017
Named Insured and Address                                                Broker Name and Address
Vela Wood, PC                                                            Bryan Rader
 5307 E. Mockingbird Lane, Suite 802                                     12404 Park Central, Suite 380
Dallas   ,
             TX 75202                                                    Dallas, TX 75251



Professional Services Covered by this Policy:                            Per Policy Form


IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS                                               POLICY,   WE AGREE WITH
YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

             LIMITS     OF INSURANCE
                        Each Claim                                                                                                     $                500,000
                        Policy Period Aggregate                                                                                        $               1,000,000

             DISCIPLINARY PROCEEDING                        COVERAGE
                        Each   Disciplinary Hearing                                                                                    $                 25,000
                        Policy Period Aggregate                                                                                        $                100,000

             NETWORK SECURITY AND PRIVACY COVERAGE
                        Each Claim                                                                                                     $                100,000
                        Policy Period Aggregate                                                                                        $                100,000


             RETENTION                                                                                                          SELF-INSURED RETENTION
                        Each Claim                                                                                                     $                 10,000
                        Policy Period Aggregate                                                                                        $                   None

             MAXIMUM       LIMIT
                        Each Claim                                                                                                     $                500,000
                        Policy Period Aggregate                                                                                        $               1,000,000

                                                            TOTAL PREMIUM FOR THIS COVERAGE                              $                         20,225.00

             Earned Minimum Premium shall be 25 percent ofthe                           Total   Premium
Forms and Endorsements Applicable
       See Forms and Endorsements Schedule

 THISIS A CLAIMS MADE AND REPORTED POLICY, EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY COVERS ONLY CLAIMS FIRST
 MADE AGAINST THE INSURED DURING THE POLICY PERIOD AND REPORTED TO THE COMPANY DURING THE POLICY PERIOD 0R EXTENDED
 REPORTING PERIOD, IF APPLICABLE. PLEASE READ THE POLICY CAREFULLY.

 THE LIMITS OF LIABILITY AVAILABLE TO PAY INSURED DAMAGES SHALL BE REDUCED BY AMOUNTS INCURRED FOR CLAIMS EPXENSES,
 UNLESS THE POLICY IS OTHERWISE ENDORSED. AMOUNTS INCURRED FOR CLAIM EXPENSES AND DAMAGES SHALL ALSO BE APLIED
 AGAINST THE SELF-INSURED RETENTION, UNLESS THE POLICY IS OTHERWISE ENDORSED.

 TERMS THAT APPEAR IN BOLD TYPE, OTHER THAN THE CAPTION                      TITLES,   HAVE SPECIAL MEANING.
 PLEASE REFER TO SECTION DEFINITIONS.   ||.




 These Declarations, the completed and signed Application, and this policy with endorsements shall constitute
 the full and complete contract between the Insured and the Company as of the effective date unless and until
 otherwise endorsed.




Issued Date:             3/7/2017



AESDEC PL           120 0114
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                     Page 14 of 121 PageID 21
                                          RYAN“
                                          TURNER
                                                           SPECIALTY


                                     12404 Park Central Drive, Suite 380
                                              Dallas, TX 75251
                                             Ph: 214-865-7200
                                           www.rtspecialty.com

                                                                                         170331 90


This Face Page attaches to and becomes a part of the following policy:

Insured: Vela  Wood, PC
Policy #:   AESIO45271
Effective Date: 3/6/20 1 7
Date Policy/Endorsement Received: 3/7/201 7
Zip Code of Risk Location: 75206


THIS INSURANCE CONTRACT IS WITH AN INSURER NOT LICENSED TO TRANSACT
INSURANCE IN THIS STATE AND IS ISSUED AND DELIVERED AS SURPLUS LINE
COVERAGE UNDER THE TEXAS INSURANCE STATUTES. THE TEXAS DEPARTMENT OF
INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW THE SOLVENCY OF THE
SURPLUS LINES INSURER PROVIDING THIS COVERAGE, AND THE INSURER IS NOT A
MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCATION
CREATED UNDER CHAPTER 462, INSURANCE CODE. CHAPTER 225, INSURANCE CODE,
REQUIRES PAYMENT OF A 4.85 PERCENT TAX ON GROSS PREMIUM.
Rev. 4/ 1/09



Name     and Address of Insurer:
Associated Industries Insurance Co, Inc



Name     and Address of Surplus Lines Agent:
R—T   Specialty,   LLC
180 N. Stetson Avenue, Suite 4600
Chicago, IL 60601



Premium:                   $20,000.00
TRIA Premium:
Fees:                      Brokerage Fee $250.00
                           Policy Fee - Carrier  $225.00
Surplus Lines Tax:         $993.04
Stamping Fee:              $30.71
Total:                     $21,498.75
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                  Page 15 of 121 PageID 22
                                                                                    RYAN-w
                                                                                    TURNER

                                                         if.“                       EFECIAL'I'Y



                                                     12404 Park Central Drive, Suite 380
                                                              Dallas, TX 75251
                                                             Ph: 214-865-7200
                                                           www.rtspecialty.com

                                                                                                                                        170331 90

IMPORTANT NOTICE                                                  AVISO IMPORTANTE

To    obtain information or          make a        complaint:     Para obtener informacion o para someter una
                                                                  queja:
You may     contact your           (title)   at (telephone

number).                                                          Puede comunicarse con su              (title) al   (telephone

                                                                  number).
You may     call   Associated Industries
Insurance Co, Inc's           toII-free      telephone            Usted puede llamar        al   numero de telefono            gratis

number for      information or to            make a               de Associated Industries Insurance Co,                     Inc's

complaint    at:                                                  para informacion o para someter una queja                      al:




1   -XXX-XXX-XXXX                                                 1   -XXX-XXX-XXXX

You may     also write to Associated Industries Usted tambien puede escribir a Associated

Insurance Co, Inc            at:
                                                                  Industries Insurance Co, Inc



You may     contact the Texas Department of                       Puede comunicarse con            el   Departamento de
Insurance to obtain information on                                Seguros de Texas para obtener informacion
companies, coverages,                rights or     complaints acerca de companias, coberturas, derechos o

at:                                                               quejas    al:



1   -800-252-3439                                                 1-800-252-3439


You may     write the        Texas Department             of      Puede     escribir al   Departamento de Seguros de
Insurance:                                                        Texas:


P. O.   Box 149104                                                P.   O. Box 149104
Austin,   TX   78714-91 04                                        Austin,    TX 78714-9104
Fax: (512) 490-1007                                               Fax: (512) 490-1007

Web:    http://www.tdi.texas.gov                                  Web:     http://www.tdi.texas.gov

E-mail: ConsumerProtecti0n@tdi.state.tx.us E-mail: ConsumerProtection@tdi.state.tx.us


PREMIUM OR CLAIM DISPUTES:                               Should   DISPUTAS SOBRE PRIMAS O RECLAMOS:
you have a dispute concerning your                                Si tiene   una disputa concerniente a su prima o
premium or about a claim you should                               a un reclamo, debe comunicarse con                    el

contact the (agent) (company) (agent or the (agente)                          (la   compania) (agente o         la   compania)
company)       first.   If   the dispute      is   not            primero. Si no se resuelve            Ia   disputa,    puede
resolved, you       may       contact the Texas                   entonces comunicarse con              el   departamento
Department of Insurance.                                          (TDI).
                                     ﬂ
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19




                                            Dallas, TX 75251
                                           Ph: 214-865-7200
                                         www.rtspecialty.com
                                                              RYAN-w
                                                             TURNER
                                                              SPECIALTY


                                   12404 Park Central Drive, Suite 380
                                                                             Page 16 of 121 PageID 23




                                                                                                      170331 90


ATTACH THIS NOTICE TO YOUR                      UNA ESTE AVISO A SU      POLIZA: Este aviso es solo

poucy: This notice is for information   only    para proposito de informacion y no se convierte en
                                                parte o condicion del   documento adjunto.
and does not become a    part or condition of

the attached document.
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 17 of 121 PageID 24




                    This page intentionally left blank
                   Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 18 of 121 PageID 25
                    Associated Industries Insurance Company, Inc.                       Policy   Number:

        A
        -
                    Administered through: AmTrust E & S Insurance Services,
                    160 Federal Street, 3rd Floor
                    Boston, MA 02109
                                                                              Inc.
                                                                                        AES1 045271
                                                                                        Named    Insured:
                                                                                                                  O1

                                                                                        Vela Wood,     PC
                                                         COMMON     POLICY DECLARATIONS
    Policy   Number          AES1045271        O1                   Policy Period:        From          3/6/2017                              To        3/6/2018
                                                                                          12:01 a.m. Standard   Time   at the   Named   Insured's Address


    Transaction              New        Business

    Named    Insured and Address                                      Broker
    Vela Wood, PC                                                      R—T Specialty, LLC
    5307 E. Mockingbird Lane, Suite 802                                12404 Park Central        Drive,    #380
    Dallas   TX 75202                                                  Dallas TX 75231




    Business Description                                              Type      of Business                                 Audit Period
    Lawyers                                                              Individual
    In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the

    insurance as stated in this policy. This policy consists of the following coverage parts for which a premium is indicated. This
    premium may be subject to adjustment.
                                         COVERAGE PART DESCRIPTION                                                                                 PREMIUM




                                                                    POLICY PREMIUM                                               $                  20,000.00
                                                                    DEPOSIT PREMIUM                                              $                  20,000.00
                                                                    TERRORISM COVERAGE                                           $                  Excluded
                                                                    POLICY FEE                                                   $                     225.00
                                                                    TOTAL DEPOSIT PREMIUM                                        $                  20,225.00

              Minimum Retained Audit Premium                 $ 5,056.25               Minimum Retained Premium                                   $ 5,056.25


I
    Forms applicable         to   all   Coverage    Parts:      See Forms and Endorsements schedule




                                                                                                                                     ?%W
                                                                                                                                          x
                                                                                                                                          -




    Countersigned     this                                          By
                                                                                                  ﬁgmﬁi                         [u

                                                                                                    Authorized Representative




    Issued Date:          3/7/2017

                                                                      INSURED COPY
    CPPMDEC        0411
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 19 of 121 PageID 26




                    This page intentionally left blank
               Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                           Page 20 of 121 PageID 27
              Associated Industries Insurance Company, Inc.                    Policy   Number:
              Administered through: AmTrust E & S Insurance Services,   Inc.   AES1045271     01
              160 Federal Street, 3rd Floor                                    Named    Insured:
              Boston, MA 02109                                                 Vela Wood,   PC



                                            FORMS AND ENDORSEMENTS SCHEDULE
  Coveraqe      Form          Ed. Date      Description

   PROF     AESPL005      (
                            01/14 )       LAWYERS” PROFESSIONAL LIABILITY INSURANCE POLICY
   PROF     AESPLO14      (
                            01/14 )       POLICYHOLDERS GUIDE TO REPORTING A PROFESSIONAL LIABILITY CLAIM
   PROF     AESPL017      (
                            01/14 )       TOTAL TERRORISM EXCLUSION
   PROF     AESPL031        01/14         NUCLEAR ENERGY LIABILITY EXCLUSION
   PROF     AESPL048      é
                            01/14 g       50/50 CONSENT TO SETTLE CLAUSE FOR LAWYERS
   PROF     AESPLOSO      (01/14)         MINIMUM RETAINED PREMIUM ENDORSEMENT
   PROF     AESPL088      (
                            01/14 )       OPTIONAL EXTENDED REPORTING PERIOD AMENDMENT
   PROF     AESPL091      (
                            01/14 )       SPLIT RETRO DATE ENDORSEMENT
   PROF     AESPL103      (
                            01/14 )       COVERAGE EXTENSION — CRISIS MANAGEMENT
   PROF     AESPL1 11     (
                            01/14 )       SELF INSURED RETENTION AMENDMENT FOR ARBITRATION OR MEDIATION
   PROF     AESPN         (
                              08/11   )
                                          ASSOCIATED INDUSTRIES INSURANCE COMPANY PRIVACY POLICY




Issued Date: 3/7/2017                                                                                       Page 3   of 3



CPPMFORMSCHED
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 21 of 121 PageID 28




                    This page intentionally left blank
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19            Page 22 of 121 PageID 29



                                Service of Suit

  Service of process for any suit instituted against the Company concerning this Policy
  may be made upon the Superintendent, Commissioner, or Director of Insurance or
  other person specified for that purpose in the statute or his/her successor or
  successors in office as their true and lawful attorney upon whom may be served any
  lawful process in any action, suit, or proceeding instituted by or on behalf of the
  Insured or any beneficiary hereunder and arising out of this Policy.

  The Company hereby designates:

       Corporation Service Company
       d/b/a CSC-Lawyers Incorporating Service Company
       211 E. 7th Street, Suite 620
       Austin, TX 78701-3218


  as the person(s)/organization to whom the Superintendent, Commissioner, or
  Director of Insurance or other specified person is authorized to mail such process or
  a true copy thereof, in compliance with the applicable statutes governing said
  service of process in the state or jurisdiction in which a cause of action under this
  Policy                                                                         arises.




CPS33003TX                             Page 1 of 1                              Ed 0911

                         Associated Industries Insurance Company
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 23 of 121 PageID 30




                    This page intentionally left blank
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                          Page 24 of 121 PageID 31

                                                              7A
                                      AmTrust E&S Insurance Services
                                                 An AmTrust   Financial   Company



                        LAWYERS’ PROFESSIONAL LIABILITY
                              INSURANCE POLICY
                                    THIS   IS   A CLAIMS MADE AND REPORTED POLICY
THIS POLICYIS LIMITED TO LIABILITY FOR ONLY THOSE CLAIMS THAT ARE FIRST MADE AGAINST THE
INSURED DURING THE POLICY PERIOD AND REPORTED TO THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THIS POLICY. CLAIM EXPENSES REDUCE THE LIMIT OF LIABILITY. PLEASE REVIEW THIS
POLICY CAREFULLY.


In consideration of the payment of the premium, and the undertaking of the Insured to pay the Retention herein,

and in reliance upon all statements made and information contained in the Application, which is attached hereto
and made a part hereof, and subject to the Declarations, limitations, conditions, provisions and other terms of this
Policy, the Company and the Insured agree as follows:


|.   INSURING AGREEMENTS

     A.    The Company      shall  pay Damages and Claim Expenses, in excess of the Self—Insured Retention
           identified in the Declarations,if applicable, and subject to the Policy’s Limit of Liability, that the Insured

           shall become legally obligated to pay as a result of a Claim made against the Insured for a Wrongful
           Act, provided that (i) the Claim is first made against the Insured and reported to the Company, in writing,
           during the Policy Period or the Extended Reporting Period, if applicable; (ii) the Insured has no
           knowledge of such Wrongful Act prior to the Inception Date of this Policy; and (iii) such Wrongful Act
           took place on or after the Retroactive Date set forth in the Declarations Page of this Policy and prior to
           the end of the Policy Period.


     B.    If Each Claim and Policy Period Aggregate limits have been purchased for Network Security and Privacy

           coverage as designated in the Declarations, the Company shall pay Damages and Claims Expenses
           resulting from any Claim first made against the Insured for a Network Security Wrongful Act or Privacy
           Wrongful Act, provided that (i) the Claim is first made against the Insured and reported to the Company,
           in writing, during the Policy Period or the Extended Reporting Period, if applicable; (ii) the Insured has no

           knowledge of such Network Security Wrongful Act or Privacy Wrongful Act prior to the Inception Date
           of this Policy; and (iii) such Network Security Wrongful Act or Privacy Wrongful Act took place on or
           after the Retroactive Date set forth in the Declarations Page of this Policy and prior to the end of the
           Policy Period.

     C.    Defense. As part of and subject to the Policy’s Limit of Liability, the Company shall have the right and
           duty to defend any Claim against the Insured to which this Policy applies, even if the allegations of the
           Claim are groundless, false, or fraudulent. However, the Company’s duty to defend shall terminate upon
           exhaustion of the applicable Limit of Liability by the payment of Damages and/or Claim Expenses.

     D.    Settlement of Claims. The Company shall have the right to make such investigation, negotiation or
           settlement of a covered Claim that it deems expedient; provided, however, that the Company shall not
           settle any Claim without the consent of the Insured, which shall not be unreasonably withheld. If the

           Company recommends a settlement and the Insured refuses to give written consent to such settlement
           as recommended by the Company, then the Company’s liability shall not exceed the amount which the
           Company would have paid for Damages and Claim Expenses at the time the Claim could have been
           settled or compromised.




AES PL     005 01 14                             AmTrust E&S Insurance Services,    Inc.                     Page   1   of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                      Page 25 of 121 PageID 32


      E.    Disciplinary Proceedings. The Company will reimburse the Insured for reasonable attorney fees,
            costs and expenses resulting from the investigation or defense of each Disciplinary Proceeding
            incurred as a result of a notice of proceeding both first received by the Insured and reported in writing to
            the Company during the Policy Period, and arising out of a covered Wrongful Act. The maximum
            amount payable by the Company hereunder shall not exceed $25,000 for each Disciplinary
            Proceeding, subject to a maximum aggregate of $100,000 regardless of the number of Insureds or the
            number of Disciplinary Proceedings. The amount payable under this Insuring Agreement is in addition
            to the Limit of Liability set forth in the Declarations             and the Retention   is   not applicable to such amount.


||.   DEFINITIONS

      Wherever used          in this   Policy:


      A.    “Application” means              all   signed applications,         including   attachments and other materials submitted
            therewith or incorporated therein, submitted by the Insured to the Company for this Policy or for any
            policy of which this Policy is a direct or indirect renewal or replacement. “Application” shall also include
            all   documents provided by the Insured to the Company in connection with the underwriting or issuance of
            this    Policy and any information contained on the website(s) of the Insured, whether provided to the
            Company          directlyor indirectly through the use of public databases or similar sources. All such
            applications,      attachments, and materials are deemed attached to and incorporated into this Policy.

      B.    “Bodily Injury” means physical injury, sickness or disease sustained by a person, including death
            resulting from an of these at any time. “Bodily Injury” includes emotional distress, or mental anguish
            whether or not accompanied by physical injury, sickness or disease.

      C.    “Claim” means a             written    demand       received by the Insured for monetary            Damages which     alleges a
            Wrongful Act,        including:

            1.     the service of suit or any civil proceeding in a court of law or equity, including any appeal therefrom,
                   which  is commenced by the filing of a complaint, motion forjudgment, or similar proceeding;


            2.     institution of arbitration,     mediation or other formal alternative dispute resolution proceeding;

            3.     any    written request to     toll   or waive a statute of limitations.


            A Claim for injunctive relief alleging any Wrongful Act for which insurance would have been granted
            under this Policy if Damages had been sought, will be considered a Claim for the purposes of this Policy,
            but only the Claim Expenses arising therefrom will be covered by this Policy.


      D.    “Claim Expenses” means:

            1.     reasonable and necessary fees charged by an attorney designated by the                      Company;
            2.     all   other reasonable fees, costs and expenses resulting from the investigation, adjustment, defense
                   and appeal of a Claim,    if incurred by the Company or by the Insured with the written consent of the


                   Company.

            “Claim Expenses” shall not include (i) salary expenses or wages of any employee or officer of the
            Company    or any supervisory counsel retained by the Company; (ii) salary expenses or wages of the
            Insureds; or (iii) any fees, costs or expenses incurred in connection with any criminal proceedings or
            actions against an Insured. The determination by the Company as to the reasonableness of Claim
            Expenses shall be conclusive on the Insured.

      E.    “Company” means              the insurer      named   in   the Declarations.


      F.    “Computer System” means computers and associated                           software, input and output devices, data storage
            devices, networking equipment and back up                    facilities.




AES PL      005 01 14                                                                                                            Page 2 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                         Page 26 of 121 PageID 33


   G.    “Damages” means any compensatory sum which                             the Insured     becomes       legally obligated to        pay and
         includes:


         1.   monetaryjudgments or settlements;
         2.   punitive or     exemplary damages to the extent such damages are insurable under the law most favorable
              to the insurability of    such damages of any jurisdiction which has a substantial relationship to the
              Insured, the        Company,        this Policy or the   Claim;

         3.   pre-judgment and post-judgment               interest.


         “Damages”          shall not include:


         1.   taxes, fines or penalties, sanctions, whether               imposed by law or otherwise (except as provided above
              with respect to punitive or exemplary damages);

         2.   the return, reduction or restitution of fees, expenses or costs for Professional Services performed or
              to   be performed by the Insured, or disgorgement by any Insured;

              matters uninsurable under the law pursuant to which this Policy                     is   construed;

              the cost of correcting, re-performing or completing Professional Services;

              future profits, future royalties, costs of licensing, or other costs of obtaining future use; or the costs to
              comply with orders granting injunctive            relief   or non-monetary       relief,   including specific performance, or
              any agreement to provide such relief.

   H.    “Disciplinary Proceeding”      means a proceeding alleging violation of any disciplinary rule or other
         professional   misconduct before an administrative, regulatory or disciplinary board, or agency with
         authority to render a determination as to whether such alleged professional misconduct is to be subject to
         discipline.   However, “Disciplinary Proceeding” shall not include a criminal proceeding or an
         Organizational Peer Review.


   |.    “Denial of Service Attack” means a malicious attack by a third party which                                 is    designed   to   slow or
         completely interrupt access to a targeted Computer System or website by other                              third parties    authorized
         to gain    access    to that   Computer System         or website.


   J.    “Insured” means:

         1.   the   Named      Insured and any Predecessor Firm designated                in    the Declarations;

         2.   any individual or professional corporation who is or becomes a partner, officer, director, stockholder,
              per diem attorney, independent contract attorney, or employee of the Named Insured, but solely
              while acting within the scope of their duties as such on behalf of the Named Insured in rendering
              Professional Services;

         3.   any    individual or professional corporation            who was     a partner,    officer, director,      stockholder, per diem
              attorney, independent contract attorney, or                employee         Named Insured, but solely while acting
                                                                                     of the
              within the     scope      of their duties as   such on behalf of the      Named Insured in rendering Professional
              Services;

         4.   any   individual or professional corporation designated “counsel” or “of counsel” to the                       Named Insured,
              but solely while acting within the scope of their duties as such on behalf of the                            Named Insured for
              which a fee inures         to the   Named    Insured;

         5.   any    individual    or professional entity,        corporation, or partnership to              whose      financial   assets and
              liabilities   the   Named     Insured becomes the majority successor                  in   interest during the Policy        Period
              butonlyif:




AES PL   005 01 14                                                                                                                    Page 3 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                  Page 27 of 121 PageID 34


               a.   within  6O days of becoming the majority successor in interest, the Named Insured has provided
                    the   Company     with full particulars of such individual, professional entity, corporation, or
                    partnership and the Company, which shall not be required to insure such individual, professional
                    entity, corporation, or partnership, has agreed in writing to insure such individual, professional
                    entity, corporation, or partnership; and

               b.   the   Named     Insured has paid the additional premium, if any, charged by the       Company and   has
                    agreed   to   any amendment of the provisions of this Policy;
         6.    the estate, heirs, executors, administrators, assigns and legal representatives of any Insured in the
               event of death, incapacity, insolvency or bankruptcy, but any such coverage shall apply only with
               respect to a Wrongful Act of such Insured;

         7.    the lawful spouse or lawful domestic partner of any Insured, if named as a co—defendant with such
               Insured solely by reason of such spouse’s status as a spouse or such domestic partner’s status as a
               domestic partner, or such spouse’s or domestic partner’s ownership interest in property that is sought
               by a claimant as recovery for an alleged Wrongful Act of such Insured, but any such coverage shall
               apply only with respect to a Wrongful Act of such Insured.

         All   terms and conditions of      this Policy including,    without limitation, the Retention applicable to Claims
         Expenses and Damages       incurred by the Insured, shall also apply to Claims Expenses and Damages
         incurred by the lawful spouse, domestic partner, estate, heirs, executors, administrators, assigns and
         legal representatives of such Insured.


   K.    “Insured’s       Computer System” means computers and              associated software, input and output devices,
         data storage devices, networking equipment and back up             facilities:


         1.    operated by and either owned by or leased to the Insured;

         2.    operated by a third party service provider and used for the purpose of providing hosted services to
               the Insured or for processing, maintaining, hosting or storing electronic data of the Insured,
               pursuant to a written contract with the Insured for such services.

         “Insured’s       Computer System”        shall also include the       websites of the Insured and any data,    text,
         sounds, graphics, images or similar matter stored thereon.

   L.    “Interrelated Wrongful Acts” means Wrongful Acts that are causally or logically related and include all
         Wrongful Acts that have as a common nexus any fact, circumstance, situation, or event, or which are the
         same, related or continuous acts, regardless of whether the Claim or Claims alleging such acts involve
         the same or different claimants, lnsureds or legal causes of action.


   M.    “Malicious Code” means unauthorized, corrupting or harmful software code, including computer viruses,
         Trojan horses, keystroke loggers,       worms and    logic   bombs.

   N.    “Network Security” means those   activities performed by the Insured, or by others for or on behalf of the
         Insured, to protect against Unauthorized Access to, Unauthorized Use of, or a Denial of Service
         Attack by a third party directed against, or the transmission of Malicious Code to, the Insured's
         Computer System.

   O.    “Network Security Wrongful Act” means any               actual or alleged act, error, omission, neglect, or breach
         of duty by an Insured or the Insured’s Service Provider, which                     causes a breach of the lnsured’s
         Network Security that results in:
         1.    the theft, alteration, or destruction of electronic data on the Insured’s       Computer System;
         2.    the Unauthorized       Access   to or   Unauthorized Use    of the Insured’s    Computer System;
         3.    the denial of an authorized user’s access to the Insured's Computer System, unless the denial of
               such authorized user’s access is caused by a mechanical or electrical failure outside the control of
               the Insured;



AES PL   005 01 14                                                                                                 Page 4 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                    Page 28 of 121 PageID 35


         4.        the participation by the lnsured's                Computer System             in   a Denial of Service Attack directed against
                   a    third party’s   Computer System;             or

         5.        the transmission of Malicious                   Code         from the lnsured's         Computer System          to   a   third      party’s
                   Computer System.

   P.    “Personal Information” means:

         1.        an     individual’s    name,    social security          number, medical or healthcare data, other                  legally protected
                   health information, drivers license number, state identification number, credit card number(s), debit
                   card number(s), address, telephone number(s), bank or other financial institution account numbers,
                   account       histories, or   passwords; and

         2.        other nonpublic personal information,                   in   any format, as defined      in   Privacy Regulations.

         “Personal Information”                  shall not include information that              is   lawfully   made   available to the general public
         forany reason, including, but not                        limited to, information lawfully obtained               from federal, state or          local
         government agencies.

   Q.    “Personal Injury” means                   injury other          than Bodily Injury arising out of one or more of the following
         offenses:

         1.        wrongful entry or eviction, trespass, eavesdropping, false arrest or malicious prosecution;

         2.        invasion, infringement, interference with the right to privacy or of publicity, including false                             light,   public
                   disclosure of private facts, intrusion or commercial appropriation of                          name   or likeness; or

         3.        defamation, slander or          libel.



   R.    “Policy Period” means the period from the inception date of                                      this Policy to   the Policy expiration date
         stated          in   the Declarations or    its    earlier cancellation date,      if   any.


   S.    “Privacy Event” means:

         1.        an unauthorized disclosure or loss                of:


                   a.     Personal Information             in   the care, custody or control of any Insured or Service Provider; or

                   b.     corporate information        in    the care, custody or control of any Insured or Service Provider that is
                          specifically    identified       as confidential or proprietary and which is protected under a written
                          nondisclosure or other confidentiality agreement or other similar contract; or

         2.        a violation of any Privacy Regulation.

   T.    “Privacy Regulation” means the following statutes and regulations, including any amendments thereto,
         associated with the control and use of personally identifiable financial, medical or other sensitive
         information:

         1.        Health        Insurance Portability and Accountability Act of 1996 (Public                              Law 104—191) and              Health
                   Information Technology for       Economic and Clinical Health Act;
                   Gramm-Leach-Bliley Act of 1999;

                   the California Security Breach Notification Act                   (CA SB 1386) and Massachusetts 201                  CMR    17;
         97:59?)




                   Identity Theft       Red Flags under the          Fair   and Accurate Credit Transactions Act             of 2003;

                   Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), but solely for alleged violations
                   of unfair or deceptive acts or practices in or affecting commerce; and

         6.        other similar state and federal identity theft and privacy protection legislation that requires commercial
                   entities that collect Personal Information to post privacy policies, adopt specific privacy or security
                   controls,       or   notify   individuals        in    the    event that      Personal        Information     has     potentially      been
                   compromised.



AES PL   005 01 14                                                                                                                              Page 5 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                 Page 29 of 121 PageID 36


   U.    “Privacy Wrongful Act” means any actual or alleged act, error, omission, neglect or breach of duty by an
         Insured or by a Service Provider for services performed for or on behalf of the Insured that results in a
         Privacy Event.

   V.    “Professional Services” means services:

         1.   provided by any Insured to others as a lawyer, mediator, arbitrator or notary public but solely for
                                     Named Insured or Predecessor Firm designated in the Declarations; or
              services on behalf of the

         2.   performed by any Insured as an administrator, conservator, receiver, executor, guardian, trustee, or
              in any other fiduciary capacity, but only if the act or omission in dispute is in the rendering of services

              ordinarily performed as a lawyer and then only to the extent that such services are on behalf of and
              inure to the benefit of the Named Insured or any Predecessor Firm designated in the Declarations.


   W. “Property Damage” means:
         1.   physical injury to or destruction of   any tangible       property, including the loss of   use thereof; or

         2.   loss of   use of tangible property which has not been physically injured or destroyed;

   X.    “Retroactive Date” means the date stated             in   the Declarations as such.


   Y.    “Service Provider” means a business the Insured does not own, operate, or                           control,   but that the
         Insured hires for a fee pursuant to a written contract to perform services related                  to the   conduct of the
         Insured’s business, including but not limited to,

         1.   maintaining, managing, or controlling the Insured’s            Computer Systems;
         2.   hosting or facilitating the Insured’s Internet website; or

         3.   providing other    Technology Services        to the    Insured.

   Z.    “Unauthorized Access” means the gaining of access to the Insured’s Computer System by an
         unauthorized person or persons, or by an authorized person or persons in an unauthorized manner.

  AA.    “Unauthorized Use” means the use            of the Insured’s        Computer System by a person unauthorized by
         the Insured or a person authorized by the Insured                  who uses the lnsured’s Computer System for a
         purpose which is not intended by the Insured.

  BB.    “Wrongful Act” means any actual or alleged negligent                 act, error, or   omission committed or attempted in
         the rendering or failing to render Professional Services by any Insured on behalf of the                Named Insured,
         including but not limited to Personal Injury.


  CC.    “Technology Services” means any            electronic or      computer—based network services, including

         1.   design, analysis, development, integration, installation, programming, conversion, service,                   Network
              Security,    support, maintenance, repair, sale, or resale of Computer Systems, computer
              networks, electronic systems, computer software, computer hardware, or computer firmware;

         2.   database design         and the   collection,        compilation,   processing,    warehousing,   mining,       storage,
              management,       or analysis of electronic data;

              information technology consulting,      management, education,          or training;

              Telecommunications Services;           or

              Internet services, including:

              a.   Internet   access provision, application service provision, domain name            registration,   orthe
                   provision of search engine,    web     browser, or electronic mail services;

              b.   website design, programming, hosting, managing, or maintenance;




AES PL   005 01 14                                                                                                          Page 6 of 14
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 30 of 121 PageID 37


                   c.   e-commerce transaction services, electronic exchange                 services, auction services,      managed and
                        Network Security services, web portal services; and
                   d.    the development, design, and maintenance of chat rooms, blogs, e-mail services or bulletin
                        boards.


   DD.       “Telecommunications Services” means                      local, regional   and long distance wire    line   and wireless dial
             tone access and switching services,            toll   free services, voice mail, call forwarding, call waiting     and caller
             10; ground based satellite communication services; DSL, ISDN and VolP services; video conferencing
             services; paging services; basic wire maintenance; 911 emergency services; directory services and
             operator assistance; analysis, design, integration and conversion of telecommunication systems; directory
             publishing; or project      management       or consulting services related to      any matter described     in this definition.



   EE.       “Retention” means the Self—Insured Retention identified in the Declarations or the Deductible identified
             in the Declarations, whichever the Named Insured has opted to purchase, as indicated in the
             Declarations.


||l.   EXCLUSIONS

       This Policy shall not apply to any           Damages   or    Claims Expenses incurred with respect       to   any Claim:

       A.    based upon or        arising out of    any actual or alleged dishonest,        criminal, intentional, malicious or fraudulent
             act, error oromission or any willful violation of any statute or regulation by an Insured, if a final adjudication
             adverse to such Insured establishes such a dishonest, criminal, intentional, malicious or fraudulent act,
             error or omission or willful violation.


       B.    for  Bodily Injury to, or sickness, disease or death of any person, or to Property Damage; however, this
             Exclusion shall not apply to emotional distress or mental anguish caused (i) by Professional Services; or
             (ii) a Privacy Event and Insuring Agreement B is purchased;




       C.    based upon or     arising out of any written demand, litigation, proceeding, administrative action or hearing
             brought prior to or pending as of the Prior and Pending Litigation Date as stated in the Declarations as well
             as any future litigation, proceeding, administrative action or hearing based upon any such pending or prior
             litigation, proceeding, administrative action or hearing or derived from the same or similar essential facts or
             circumstances underlying or alleged in any such pending or prior litigation, proceeding, administrative action
             or hearing;


       D.    based upon or arising out of any circumstance, if written notice of such circumstance has been given under
             any policy of which this Policy is a direct or indirect renewal or replacement and if such prior policy affords
             coverage (or would afford such coverage except for the exhaustion of its limits of liability) for such Claim, in
             whole or in part, as a result of such notice;

       E.    based upon or arising out of any actual or alleged violation of the Employee Retirement Income Security
             Act of 1974, and amendments thereto, or similar provisions of any federal, state or local statute or
             common      law;


       F.    based upon or arising out of any gaining by the Insured of any profit, remuneration or advantage to which
             such Insured was not legally entitled, including the disgorgement of any such profit, remuneration or
             financial advantage by the Insured, if a final adjudication adverse to such Insured establishes such
             conduct

       G.    based upon or        arising out of      any actual or alleged     liability   assumed by   the Insured     in   any express,
             implied, actual, constructive, oral or written contract, warranty, guarantee or promise, including                  liquidated
             damages      or penalties of       any nature pursuant     a contract or agreement of any kind, but this exclusion
                                                                        to
             shall not   apply to   liability   of the Insured which would exist in the absence of such contract or agreement;




AES PL       005 01 14                                                                                                           Page 7 of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                      Page 31 of 121 PageID 38


      H.    based upon or                     any actual or alleged discrimination, humiliation or harassment, including but
                                  arising out of
            not limited to a       Claim based on an individual’s race, creed, color, age, gender, national origin, religion,
            disability, marital     status or sexual preference;


      |.    based upon or         arising out of      any actual or alleged   activities of   an Insured   as, or   an Insured acting   in,   the
            capacity as:

            1.    an officer, director, partner, trustee or employee of a pension, welfare, profit sharing, mutual or
                  investment trust or fund, charitable organization, corporation or business enterprise, other than the
                  Named Insured;
            2.    a public         employee, or agent of a governmental body, subdivision, or agency, unless the
                             official,

                  Insured    is    deemed
                                      to be a public official, employee, or agent of such entity solely by virtue of
                  rendering Professional Services to it; or

            3.    a fiduciary under the Employee Retirement Income Security Act of 1974, and amendments thereto, or
                  similar provisions of        any   federal, state or local statute or   common    law;


      J.    based upon or arising out of the Insured’s actual or alleged intentional failure to disclose the loss of
            Personal Information in violation of any law or regulation. Solely with respect to the applicability of this
            exclusion under Insuring Agreement B., only facts pertaining to and knowledge possessed by any
            principal, partner, officer, director or organizational equivalent of an Insured shall be imputed to other
            Insureds;

      K.    based upon or         arising out of      any actual or alleged certification or acknowledgment by an Insured in the
            capacity as a notary public of a signature on a              document which the Insured did not personally witness
            being placed on the document;



      L.    based upon or arising out of the actual, alleged or threatened discharge, dispersal, release or escape of
            smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other
            irritants, contaminants or pollutants into or upon the land, the atmosphere or any watercourse or body of

            water, including an aquifer or groundwater;


      M.    based upon or arising out of any actual or alleged species of fungi, including mold, mildew and any
            mycotoxins, mold allergens, spores, scents or byproducts produced or released by fungi;

      N.    by any Insured under             this   insurance against another Insured;


      O.    made    against any Insured as the beneficiary or distributee of any trust or estate;


IV.   TERRITORY
      This Policy applies to any Wrongful Act committed by the Insured anywhere in the world, provided that suit
      is brought or Claim is made within the United States, its territories and possessions.



V.    LIMITS      OF   LIABILITY

      A.    The  liability of the Company for all Claim Expenses and Damages for each Claim first made against the

            Insured and reported to the Company during the Policy Period, the Automatic Extended Reporting
            Period or the Optional Extended Reporting Period, if purchased, shall not exceed the amount stated in
            the Declarations for each Claim.


      B.    The   total liability of   the    Company for all Claim Expenses and Damages for all Claims first made against
            the Insured and reported to the          Company during the Policy Period, the Automatic Extended Reporting
            Period or the Optional Extended Reporting Period,                   if   purchased, shall not exceed the amount stated             in

            the Declarations as Policy Period Aggregate.




AES PL      005 01 14                                                                                                             Page 8 of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                           Page 32 of 121 PageID 39


      C.    The    Limit of Liability for             Claims     first   made and   reported during the Automatic Extended Reporting Period
                                                                  of, and not in addition to the Limit of Liability as
            or the Optional Extended Reporting Period shall be part
            stated       in                                  any Insured has purchased or does purchase other
                              the Declarations and as stated above.                   If

            insurance covering Claims first made and reported during the Automatic Extended Reporting Period or
            the Optional Extended Reporting Period, the coverage provided under this Policy for such Claims shall
            apply in excess of such insurance.

      D.    The amount shown as Each Claim under Retention        shall be applicable to all Claim Expenses and
            Damages       each and every Claim and shall remain the responsibility of the Insured subject to the
                               for
            amount shown as Policy Period Aggregate under Retention on the Declarations. A single Each Claim
            Retention shall apply to Claims arising from the same or related Wrongful Acts.

            If Deductible is shown as Type on the Declarations, the  Insured will pay to the Company all Claim
            Expenses and Damages up to the Each Claim amount or Policy Period Aggregate amount, as
            applicable. Such amount shall be paid by the Insured within thirty (30) days of written demand by the
            Company. The Each Claim and Policy Period Aggregate Limits of Insurance shall be reduced by the
            amount of such deductibles incurred and such deductibles are a part of, and not in addition to, the Limits
            of Insurance.


            If   Self—Insured Retention              shown as Type on the Declarations, the Insured will pay all Claim Expenses
                                                      is

            and    Damages up                  to theEach Claim amount or Policy Period Aggregate amount, as applicable, as a
            condition precedent to                payment of any Claim Expenses or Damages by the Company hereunder. The
            Each Claim and Policy Period Aggregate shown under Retention for Self—Insured Retention on the
            Declarations are in addition to the Each Claim and Policy Period Aggregates Limits of Insurance,
            respectively.


      E.    Multiple lnsureds, Claims and Claimants. The inclusion herein of more than one Insured shall not
            operate to increase the Company’s Limit of Liability. Claims alleging, based upon, arising out of or
            attributable to the same Wrongful Act(s) or Interrelated Wrongful Acts shall be treated as a single
            Claim regardless of whether made against one or more than one Insured. A|| such Claims, whenever
            made, shall be considered first made during the Policy Period, the Automatic Extended Reporting
            Period, or Optional Extended Reporting Period, if purchased, in which the earliest Claim arising out of
            such Wrongful Act(s) or Interrelated Wrongful Acts was first made, and                                all   such Claims   shall   be
            subject to the Limit of Liability and Retention set forth in such Policy.


      F.    Subject to  all limits of liability described in A., B., C., and E., above, the total liability of the Company

            under any policy or policies not specifically issued as an excess policy for each Claim to which this Policy
            applies shall not exceed the amount stated in the Declarations under Maximum Limit as each Claim
            regardless as to the number or type(s) of coverages or policies, whether issued by the Company or any
            of   its affiliates,     that apply.


            Subject to  all limits of liability described in A., B., C., and E., above, the total liability of the Company

            under any policy or policies not specifically issued as an excess policy for all Claims to which this Policy
            applies shall not exceed the amount stated in the Declarations under Maximum Limit as Policy Period
            Aggregate regardless as to the number or type(s) of coverages or policies, whether issued by the
            Company            or   any   of   its affiliates,   that apply.


VI.   DUTIES        IN   THE EVENT OF A CLAIM

      A.    Notice of Claims. As a condition precedent to coverage under this Policy, the Insured shall provide the
            Company     written notice of any Claim made against any Insured as soon as practicable, but in no event
            later than: (i) the expiration date of this Policy; (ii) the expiration of the Automatic Extended Reporting
            Period; or (iii) the expiration of the Optional Extended Reporting Period, if purchased.


            In   the event a Claim               is   brought against any Insured, the Insured shall forward to the Company every
            demand,           notice,     summons, complaint        or other process or any threat of an intention to hold the Insured



AES PL      005 01 14                                                                                                             Page 9 of 14
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 33 of 121 PageID 40


              responsible for any Wrongful Act received directly by the Insured or by the Insured’s representatives.
              Written notice of any Claim against any Insured, as well as of each    demand on or suit against the
              Insured, shall be delivered t0 the Company as follows:


              1.   By   Mail:                   AmTrust North America
                                                P.O. Box 650767
                                                Dallas, TX 75265-0767


              2.   By   Fax:                    (877) 669-9140

              3.   By   Electronic Mail:        professiona|c|aims©amtrustes.com



        B.    Assistance and Cooperation of the Insured. The Insured shall cooperate with the Company and
              upon the Company's request shall (i) provide to the Company copies of documents and such other
              things held by or available to the Insured which relate to any Claim or to the Wrongful Act, transactions
              or other events which shall have given rise to such Claim, (ii) submit to examination and interview by a
              representative of the Company, under oath if required, (iii) attend hearings, depositions and trials, and
              (iv) assist in effecting settlement, securing and giving evidence, obtaining the attendance of witnesses
              and in the conduct of suits and other proceedings, as well as in the giving of a written statement or
              statements to the Company's representatives and meeting with such representatives for the purpose of
              investigation and/or defense.


              The Insured                  cooperate with the Company and d0 whatever is necessary to secure and
                                shall further
              affect   any                                    apportionment which any Insured may have. The Insured
                             rights of indemnity, contribution or
              shall exercise the right to either reject or demand the arbitration of any Claim made against the Insured
              in accordance with the written instructions of the Company.          The Insured shall not, except at the
              Insured’s own cost, make any payment, admit any liability, settle any Claims, or assume any obligation,
              provided, however, if this Policy is subject to a Self—lnsured Retention, the Insured shall have the right to
              make any settlement of any Claim covered by the terms of this Policy subject to the condition that the
              aggregate amount of such settlement and of the Claim Expenses incurred in connection with such Claim
              shall not exceed the Self—Insured Retention identified in the Declarations.


 VII.   NOTICE OF CIRCUMSTANCEICLAIMS MADE EXTENSION

        If during the Policy Period any Insured first becomes aware or has reasonable grounds to suspect that an

        Insured has committed or may have committed a specific Wrongful Act for which coverage is otherwise
        provided hereunder, and provided the Insured during the Policy Period gives notice to the Company of:

        A.    the specific    Wrongful Act;
        B.    the injury or    damage which has      resulted or   may   result   from such Wrongful Act; and

        C.    the circumstances by which the Insured          first   became aware     of or suspected such   Wrongful Act;

        then any Claim that may subsequently be made against any Insured arising out of such Wrongful Act shall
        be deemed for the purposes of this insurance to have been made during the Policy Period.

VIII.   EXTENDED REPORTING PERIODS

        A.    Automatic Extended Reporting Period. If the Company or the Named Insured shall cancel or refuse
              to renew this Policy, then the Company shall provide the Named Insured an automatic and
              noncancellable extension of this Policy, subject otherwise to its terms, Limits of Liability, exclusions and
              conditions, to apply to Claims first made against the Insured during the ninety (90) days immediately
              following the effective date of such nonrenewal or cancellation, for any Wrongful Act committed before
              the effective date of such nonrenewal or cancellation and after the Retroactive Date, and otherwise




 AES PL       005 01 14                                                                                                 Page 10 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 34 of 121 PageID 41


         covered by this insurance. This Automatic Extended Reporting Period shall terminate after ninety (90)
         days from the effective date of such nonrenewal or cancellation.

   B.    Optional Extended Reporting Period. If the Company or the Named Insured shall cancel or refuse to
         renew this Policy, then the Named Insured, upon payment of an additional premium as set forth herein,
         shall have the option to extend this Policy, subject otherwise to its terms, Limit of Liability, exclusions and
         conditions, to apply to Claims first made against the Insured during the Optional Extended Reporting
         Period as purchased immediately following the effective date of such nonrenewal or cancellation, for any
         Wrongful Act committed before the effective date of such nonrenewal or cancellation and after the
         Retroactive Date, and otherwise covered by this insurance. The extension, if purchased, shall be
         endorsed hereto and shall be referred to as the “Optional Extended Reporting Period.” The premium and
         the extension period for the Optional Extended Reporting Period, if purchased, shall be determined by the
         Company to be agreed to by the Insured.

   C.    The Named Insured’s             option to elect the Optional Extended Reporting Period           must be exercised by
         notice   in   writing to the   Company      not later than thirty (30) days after the effective date of the nonrenewal
         or cancellation of this Policy.      If   the premium for the Optional Extended Reporting Period is not paid within
                   days of the effective date of the nonrenewal or cancellation of
         thirty (30)                                                                           this Policy, the option to elect   the
         Optional Extended Reported Period shall be void.


   D.    At the commencement of the Optional Extended Reporting Period, the entire premium shall be deemed
         fully earned, and in the event the Named Insured terminates the Optional Extended Reporting Period for
         any reason, the Company shall not be liable to return to the Named Insured any portion of the premium
         for the Optional Extended Reporting Period.


   E.    Unless expressly waived by the Company, As a condition precedent to the Named Insured’s option to
         elect the Optional Extended Reporting Period, any and all premiums and Retentions that are due must
         have been paid and the Named Insured must have complied with all other terms and conditions of this
         Policy. If such conditions precedent are not satisfied or if the notice required under this Section VII. C. is
         not timely given to the Company, the Named Insured shall not at a later date be able to exercise such
         opﬂon.

   F.    If this Policy is cancelled or nonrenewed due to the nonpayment of premium, the Automatic Extended

         Reporting Period or Optional Extended Reporting Period shall not be available to any Insured. The
         Automatic Extended Reporting Period or Optional Extended Reporting Period shall not be available to
         any Insured: (i) whose fraud causes this Policy to be cancelled or nonrenewed, or (ii) whose license, right
         to practice, or right to conduct business has been revoked, suspended by, or surrendered at the request
         of,   any regulating   authority.


   G.    The                           which Claims must first be made against the Insured and reported to the
                fact that the period during
         Company    under this Policy is extended by virtue of any Automatic Extended Reporting Period or
         Optional Extended Reporting Period shall not in any way increase the Limits of Liability ofthis Policy.


   H.    The first ninety (90) days of the Optional Extended Reporting Period,            if   purchased, shall run concurrently
         with the Automatic Extended Reporting Period.


   |.    Nonpracticing Reporting Period. If any Insured (except any part time, per diem, of counsel, or
         independent contract attorney) shall permanently retire or otherwise cease the private practice of law
         during the Policy Period, then such Insured, upon payment of an additional premium, which shall be
         determined by the Company and agreed to by the Insured, shall have the option to extend the insurance
         afforded by this Policy subject otherwise to its terms, limit of liability, exclusions and conditions, to apply to
         Claims first made against the Insured and reported to the Company during such Nonpracticing
         Extended Reporting, as elected by such Insured, immediately following the date of the expiration of this
         Policy or the effective date of this Policy's cancellation, if sooner, hereinafter referred to as the
         “Nonpracticing Reporting Period.” Coverage for the Nonpracticing Reporting Period shall only apply to a
         Wrongful Act committed or alleged to have been committed by the Insured in rendering or failing to


AES PL   005 01 14                                                                                                    Page   11 of 14
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 35 of 121 PageID 42


             render Professional Services before the Insured's date of retirement or cessation of the private practice
             of law  and which is otherwise cqvered by this Policy and, provided further that there is no other insurance
             in effect on or after the Insureds date of retirement or cessation of the practice of law which covers the

             Insured for such liability or Claim and the Insured has not engaged in the practice of law since
             retirement or when he or she otherwise ceased the practice during the Policy Period. Any such other
             insurance shall render coverage for the Nonpracticing Reporting Period inapplicable and of no force or
             effect, even if the limits of liability of such other insurance may be inadequate to pay all losses and Claim
             Expenses and/or the deductible amount and deductible provisions of such other insurance may be
             different from those of this Policy.


             The extension    of   coverage   for the Nonpracticing Reporting Period shall       be endorsed   to this Policy,   if

             elected.


             As a condition precedent to any Insured electing the Nonpracticing Reporting Period, the full annual
             premium of this Policy and any Retentions that are due must have been paid and all other terms and
             conditions of this Policy must haye been fully complied with. The Nonpracticing Reporting Period shall not
             be available when any Insureds license or right to practice his or her profession is revoked, suspended
             by or surrendered     at the request of   any regulatory or judicial   authority.


             The Insured's    right to elect the   Nonpracticing Reporting Period must be exercised by written notice ngt
             later than sixty (60) days after the expiration date of this Policy or the effective date of this Policys
             cancellation, if sooner. Such notice must indicate the total extension period desired and must include full
             payment of premium, if any, for such Nonpracticing Reporting Period.


 IX.   GENERAL CONDITIONS

       A.    Subrogation. In the event of any payment under this Policy, the Company shall be subrogated to all the
             Insured’s rights of recovery therefore against any person or organization. The Insured shall execute
             and deliver instruments and papers and do whatever else is necessary to secure such rights and the
             Insured shall do nothing to prejudice such rights. Any amount recovered upon the exercise of such rights
             of subrogation shall be applied as follows: first, to the repayment of expenses incurred toward
             subrogation; second, to Damages and/or Claim Expenses paid by the Insured in excess of the Limits of
             Liability hereunder; third, to Damages and/or Claim Expenses paid by the Company; fourth, to
             Damages and Claim Expenses paid by the Insured in excess of the retention; and last, to repayment of
             the retention.


       B.    Action Against the Company.           No action shall lie against the Company unless, as a condition
             precedent thereto, the Insured shall have fully complied with all the terms of this Policy, nor until the
             amount of the obligation of the Insured to pay shall have been fully and finally determined either by
             judgment against the Insured after actual trial or by written agreement of the Insured, the claimant and
             the Company. In the event any person or organization or the legal representative thereof has secured a
             judgment against an Insured and such judgment remains unsatisfied after the expiration of thirty (30)
             days from the service of notice of entry of the judgment upon the attorney for the Insured, or upon the
             Insured, and upon the Company, then an action may, except during a stay or limited stay of execution
             against the Insured on such judgment, be maintained against the Company under this Policy for the
             amount of such judgment to the extent of the insurance afforded by this Policy. Nothing contained in this
             Policy shall give any person or organization the right to join the Company as a party in any action against
             any insured to determine the Insured’s liability. Bankruptcy or insolvency of any Insured or of the
             Insured’s estate shall not relieve the Company of any of its obligations hereunder.

       C.    Application. In issuing this Policy, the Company has relied upon the statements, representations and
             information contained in the Application.      Every Insured acknowledges and agrees that all such
             statements, representations and information (i) are true and accurate, (ii) were made or provided in order
             to induce the Company to issue this Policy, and (iii) are material to the Company’s acceptance of the risk




AES PL 005      01 14                                                                                              Page 12 of 14
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                          Page 36 of 121 PageID 43


    towhich this Policy applies. If any of the statements, representations or information in the Application are not
    true and accurate, there shall be no coverage for any Claim under this Policy with respect to any Insured
    Person who knew, as of the effective date of the Policy Period, of such information that was not truthfully and
    accurately disclosed in the Application. The knowledge of any Insured Person shall not be imputed to any
    other Insured Person for the purposes of determining coverage.


     D.    False or Fraudulent Claims.    If any Insured shall commit fraud in proffering any Claim, whether as to the

           amount         Claim or otherwise, this insurance shall be void as to such Insured from the date such
                       of the
           fraudulent Claim is proffered.


     E.    Other Insurance. This insurance shall be excess over any other valid and collectable insurance available
           to the Insured whether such other insurance is stated to be primary, contributory, excess, contingent or
           otherwise, unless such other insurance is written only as specific excess insurance over the Limit of
           Liability   provided       in this   Policy.


     F.    Changes. Notice       any agent or knowledge possessed by any agent or other person acting on behalf of
                                       to
           the   Company                    waiver or a change in any part of this Policy or estop the Company from
                                shall not affect a
           asserting any right under the terms of this Policy, nor shall the terms of this Policy be waived or changed,
           except by written endorsement issued to form a part of this Policy.

    G.     Assignment. Assignment                   of interest   under    this Policy shall not bind the   Company         unless   its   consent   is

           endorsed      in   writing hereon.


     H.    Cancellation.This Policy may be canceled by the Named Insured by mailing or delivering prior                                       written
                      Company or by surrender of this Policy to the Company.
           notice to the                                                       this Policy is canceled      If                                by the
           Named Insured, the Company shall retain the greater of the customary short rate proportion                                         of the
           premium hereon or the Earned Minimum Premium set forth in the Declarations. This Policy may also be
           canceled by or on behalf of the Company by delivering to the Named Insured by registered, certified or
           other first class mail, or by electronic means, written notice stating when not less than ninety (90) days
           after the date of such notice the cancellation shall be effective. The proof of delivery of such notice shall
           be sufficient proof of notice. If this Policy is canceled by or on behalf of the Company, the Company shall
           retain the pro rata proportion of the premium hereon. The Company may cancel this Policy on ten (10)
           days notice for nonpayment of premium due.

     |.    Conformity to Statute. Any terms                  of this Policy   which are in conflict with the terms of any applicable laws
           construing this Policy are hereby              amended     to   conform to such laws.

    J.     Singular      Form    of a Word.          Whenever      the singular form of a defined word           is   used herein, the same     shall
           include the plural         when      required by context.


     K.    Named       Insured Authorization. By acceptance of                                  Named Insured agrees to act on behalf
                                                                                 this Policy, the
           of every Insured with respect to the                   payment or     return ofpremium, the receipt and acceptance of any
           endorsements, the cancellation of the Policy,                    the negotiation of renewal, and the giving and receiving of
           any notice provided for by the terms and conditions of                   this Policy.


     L.    Mergers and Acquisitions.
           1.    If, during the Policy Period, the Named Insured acquires a majority of the assets of another entity,


                 creates another entity, or acquires any entity by merger into or consolidation with the Named
                  Insured, such entity shall not be covered under this Policy unless the Insured, prior to such
                 acquisition or creation:

                 a.    gives written notice of such acquisition or creation to the                 Company;
                 b.    pays any additional premium required by the Company; and

                 c.    agrees    to   any   additional terms      and conditions of   this Policy    as required by the      Company.



AES PL 005       01 14                                                                                                               Page 13 of 14
      Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                     Page 37 of 121 PageID 44


          2.    If,   during the Policy Period, any of the following events occur:

               a.      the acquisition of the   Named    Insured, or   all   of or substantially   all   of   its assets, by another entity,

                       or the merger or consolidation of the       Named       Insured   into or with         another entity such that the
                       Named   Insured   is   not the surviving entity; or

               b.      the obtaining by any person, entity or affiliated group of persons or entities of the right to elect,
                       appoint or designate at least 50% of the partners, principals, or directors of the Named Insured,


               then, coverage under this Policy         willcontinue in full force and effect until the termination of this Policy,
               but only with respect to        Claims   forWrongful Acts taking place before such event. Coverage under
               this Policy will   cease as of     the effective date of such event with respect to Claims for Wrongful Acts
               taking place after such event.


     M.   Bankruptcy. The bankruptcy or insolvency of the Insured shall not                  relieve the        Company     of   its   obligations
                       Company of its rights or defenses under this Policy.
          nor deprive the




AES PL 005     01 14                                                                                                             Page 14 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                              Page 38 of 121 PageID 45

POLICY NUMBER: AES1045271           01                                                       PROFESSIONAL LIABILITY
                                                                                                    AES PL 014 01 14




              POLICYHOLDER’S GUIDE TO REPORTING A
                  PROFESSIONAL LIABILITY CLAIM
   A.    As soon as you are aware    of an event that will give rise to a claim being made against you, please be
         sure to immediately report the matter to AmTrust North America. Be sure to include your policy number
         and the name of the insured as it is stated on the policy.


   B.    New claims may     be reported 24/7   to   AmTrust North America as      follows:



                 1.   By   Mail:                        AmTrust North America
                                                        P.O. Box 650767
                                                        Dallas, TX 75265-0767


                2.    By   Fax:                         (877) 669-9140


                 3.   By   Electronic Mail:             professionalclaims@amtrustes.com

                4.    By Telephone:                     (866) 272-9767




   C.    AmTrust North America Claim          Office   may be reached as   follows:


                 1.   By   Mail:                        AmTrust North America
                                                        135 S. LaSalle St. Suite 1925
                                                        Chicago, |L. 60603

                2.    By Telephone:                     Jay Fenton       312-803-6083
                                                        PaulPoppish      312-803-4630

                 3.   By   Fax:                         31 2-781 -O423




AES PL 014   01 14                            AmTrust E&S Insurance Services,         Inc.                 Page   1   of   1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 39 of 121 PageID 46




                   This page intentionally left blank
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                   Page 40 of 121 PageID 47

POLICY NUMBER: AES1045271          O1                                               PROFESSIONAL LIABILITY
                                                                                           AES PL 017 01 14


        THIS   ENDORSEMENT CHANGES THE                 POLICY. PLEASE             READ   IT   CAREFULLY.


                          TOTAL TERRORISM EXCLUSION

In consideration of the premium charged, it is hereby understood and agreed that this Policy does not apply   to
any Claim based upon, arising out of, or involving in any way “an act of terrorism” as defined in the “U.S.
Terrorism Risk Insurance Act of 2002” as amended.




All   other terms and conditions remain unchanged.




AES PL     017 01 14                     AmTrust E&S Insurance Services,   Inc.                      Page     1    of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 41 of 121 PageID 48




                   This page intentionally left blank
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                        Page 42 of 121 PageID 49

POLICY NUMBER: AES1045271                       O1                                                           PROFESSIONAL LIABILITY
                                                                                                                    AES PL 031 01 14


            THIS   ENDORSEMENT CHANGES THE                                    POLICY. PLEASE               READ   IT   CAREFULLY.


                        NUCLEAR ENERGY                                        LIABILITY             EXCLUSION

In    consideration of the       premium charged           it   is   hereby understood and agreed    that:


|.     This Policy does not apply:


       A.    Under any coverage           part, to   Bodily Injury or Property        Damage

             1.    with respect to which an Insured under this Policy                is   also an insured under a nuclear      liability   policy
                   issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters
                   or Nuclear Insurance Association of Canada, or would be an Insured under any such policy but for its
                   termination upon exhaustion of its limit of liability; or


             2.    resulting from the      hazardous properties of nuclear material and with respect              to   which   (a)   any person or
                   organization     is   required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                   any law amendatory    thereof, or (b) the Insured is, or had this Policy not been issued would be, entitled
                   to indemnity from the United States of America, or any agency thereof, under any agreement entered
                   into by the United States of America, or any agency thereof, with any person or organization.


       B.    Under any Medical Payments Coverage, or any Supplementary Payments Provision relating to first aid,
             to expenses incurred with respect to Bodily Injury resulting from the hazardous properties of nuclear
             material and arising out of the operation of a nuclear facility by any person or organization.




       C.    Under any       Liability   Coverage,    to   Bodily Injury or Property        Damage    resulting from the   hazardous
             properties of nuclear material,          if




             1.    the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf                    of,   an
                   Insured or (b) has been discharged or dispersed therefrom;

             2.    the nuclear materialis contained in spent fuel or waste at any time possessed, handled, use,

                   processed, stored, transported or disposed of by or on behalf of an Insured; or


             3.    the Bodily Injury or Property    Damage arises out of the furnishing by an Insured of Professional
                   Services, materials, parts or equipment in connection with the planning, construction, maintenance,
                   operation or use of any nuclear facility, but if such facility is located within the United States of
                   America, its territories or possessions or Canada, this Exclusion (3) applies only to property damage
                   to such nuclear facility and any property threat


||.    As used     in this   endorsement:

       "hazardous properties" include radioactive, toxic or explosive properties;

       "nuclear material”       means source         material, special nuclear material or by—product material;




AES PL        031 01 14                                    AmTrust E&S Insurance Services,          Inc.                              Page    1   of 2
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                       Page 43 of 121 PageID 50



       "source material," "special nuclear material," and "by—product material" have the meanings given them                           in   the
      Atomic Energy Act of 1954 or    in any law amendatory thereof,


       "spent fuel"       means any fuel element              or fuel component, solid or liquid, which has been used or        exposed     to
       radiation    in   a nuclear reactor;

       "waste"      means any waste            material (1) containing by—product material and (2) resulting from the operation by
       any person or organization of any nuclear               facility included within the definition of nuclear facility under
       Paragraph (a) or (b) thereof,

       "nuclear     facility"   means:

        1.   any nuclear        reactor,


       2.    any equipment or device designed or used                       for (a) separating the isotopes of   uranium or plutonium,
             (b)   processing or         utilizing   spent   fuel,   or (c) handling, processing or packaging waste,


       3.    any equipment or device used for the processing, fabricating or alloying of special nuclear material if at
             any time the total amount of such material in the custody of the Insured at the premises where such
             equipment or device is located consists of or contains more than 25 grams of plutonium or uranium 233 or
             any combination thereof, or more than 250 grams of uranium 235,

       4.    any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste,
             and includes the site on which any of the foregoing is located, all operations conducted on such site and all
             premises used for such operations;


      "nuclear reactor"         means any apparatus designed                  or used to sustain nuclear fission   in   a self—supporting chain
      reaction or to contain a critical    mass of fissionable               material;


      "Property      Damage"        is   amended      to include all    forms of radioactive contamination of property.




All   other terms and conditions remain unchanged.




AES PL        031 01 14                                      AmTrust E&S Insurance Services,        Inc.                           Page 2 of 2
         Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                            Page 44 of 121 PageID 51

POLICY NUMBER: AES1045271               O1                                                     PROFESSIONAL LIABILITY
                                                                                                      AES PL 048 01 14


         THIS    ENDORSEMENT CHANGES THE                           POLICY. PLEASE            READ   IT    CAREFULLY.


                        50/50         CONSENT TO SETTLE CLAUSE
                                          FOR LAWYERS

In    consideration of the   premium charged,   it   is   hereby understood and agreed that Section      |.D. of this   Policy
shall   be amended    to read   as follows:

Section     |.      INSURING AGREEMENTS


D.     Consent to   Settle.   The Company     shall   have the    make any investigation it deems necessary and,
                                                                 right to
       with the written consent of the Insured,       make any
                                                          settlement of a Claim covered by this Policy. If the
       Company recommends         settlement or compromise of a Claim, and the Insured refuses to give written
       consent to settlement as recommended by the Company, then the Insured thereafter shall negotiate or
       defend such Claim independently of the Company and on the Insured’s own behalf. In such event, the
       Insured shall be solely responsible for fifty percent (50%) of all Claim Expenses incurred or paid by the
       Insured after the date the Insured refused to consent to settlement as recommended by the Company, and
       the Insured shall also be responsible for fifty percent (50%) of all Damages in excess of the amount for which
       settlement could have been made as recommended by the Company; provided that the Company’s liability
       under this Policy for such Claim shall not exceed the remaining portion of the applicable Limits of Liability.




All   other terms and conditions remain unchanged.




AES PL      048 01 14                          AmTrust E&S Insurance Services,        Inc.                               Page    1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 45 of 121 PageID 52




                   This page intentionally left blank
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 46 of 121 PageID 53

POLICY NUMBER: AES1045271                01                                                            PROFESSIONAL LIABILITY
                                                                                                              AES PL 050 01 14


           THIS       ENDORSEMENT CHANGES THE                   POLICY. PLEASE                     READ    IT   CAREFULLY.


                                  MINIMUM RETAINED PREMIUM

It   is   hereby understood and agreed that paragraph |X.H.      is   deleted   in its   entirety   and replace with the   following:


Section         IX.   GENERAL CONDITIONS


H.        Cancellation. This Policy may be canceled by the Named Insured by mailing or delivering prior written
          notice to the Company or by surrender of this Policy to the Company.               If this Policy is canceled by the

          Named Insured, the Company shall retain the greater of the customary short rate proportion of the premium
          hereon or $5 056         . This Policy may also be canceled by or on behalf of the Company by delivering to
          the Named Insured by registered, certified or other first class mail, or by electronic means, written notice
          stating when not less than ninety (90) days after the date of such notice the cancellation shall be effective.
          The proof of delivery of such notice shall be sufficient proof of notice. If this Policy is canceled by or on behalf
          of the Company, the Company shall retain the pro rata proportion of the premium hereon. The Company
          may   cancel this Policy on ten (10) days notice for nonpayment of premium due.




All   other terms and conditions remain unchanged.




AES PL          050 01 14                       AmTrust E&S Insurance Services,             Inc.                           Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 47 of 121 PageID 54




                   This page intentionally left blank
         Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                  Page 48 of 121 PageID 55

POLICY NUMBER: AES1045271                 01                                                          PROFESSIONAL LIABILITY
                                                                                                             AES PL 088 01 14


         THIS    ENDORSEMENT CHANGES THE                                POLICY. PLEASE             READ      IT   CAREFULLY.


                  OPTIONAL EXTENDED REPORTING PERIOD
                                                      AMENDMENT

In    consideration of the      premium charged, it   is   hereby understood and agreed that Section          VIII. B.   of this Policy
shall   be deleted    in its          and replaced
                               entirety               with the following:


SECTION       VIII.   EXTENDED REPORTING PERIODS


B.     Optional Extended Reporting Period.                 If   the   Company   or the   Named     Insured   shall cancel or refuse to
       renew this Policy, then the Named Insured, upon payment of an additional premium as set forth herein, shall
       have the option to extend this Policy, subject otherwise to its terms, Limits of Liability, exclusions and
       conditions, to apply to Claims first made against the Insured during the 12, 24, 36, 48, or 60 months as
       purchased immediately following the effective date of such nonrenewal or cancellation, for any Wrongful Act
       committed before the effective date of such nonrenewal or cancellation and after the Retroactive Date, and
       otherwise covered by this insurance. The extension, if purchased, shall be referred to as the "Optional
       Extended Reporting Period." The premium for the Optional Extended Reporting Period, if purchased, shall be
       12 months at 100%, 24 months at 150% ,36 months at 175% 48 months at 200%, or 60 months at 250% of
                                                                                   ,




       the full annual premium for this Policy, plus any additional premium owed for this Policy




A||   other terms and conditions remain unchanged.




AES PL      088 01 14                          AmTrust E&S Insurance Services,              Inc.                              Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 49 of 121 PageID 56




                   This page intentionally left blank
     Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 50 of 121 PageID 57


POLICY NUMBER AES1045271     :                 O1                                               PROFESSIONAL LIABILITY
                                                                                                       AES PL 091 01 14

               THIS     ENDORSEMENT CHANGES THE                      POLICY. PLEASE     READ     |T   CAREFULLY.

                                 SPLIT RETROACTIVE                   DATE ENDORSEMENT
In    consideration of the premium charged,           it   is   hereby understood and agreed    that:


The     liability   of theCompany for all Claims Expenses and Damages for each Claim made against the
Insured      for a    Wrongful Act and the Retroactive Date of the Declarations is revised as follows:

First   Retroactive Date               :              12/28/201 0


            Program Structure              :         SELF INSURED RETENTION I DEDUCTIBLE
                                                     $ 10,000 Each Claim
                                                     $ NIA    Aggregate

            Limits of Liability        :
                                                     $ 100,000 Each Claim
                                                     $ 300,000 Aggregate

Second Retroactive Date                    :          03/06/2017

            Program Structure          :             SELF INSURED RETENTION I DEDUCTIBLE
                                                     $ 10,000 Each Claim
                                                     $ NIA    Aggregate

            Limits of Liability        :
                                                     $ 500,000 Each Claim
                                                     $ 1,000,000 Aggregate




This endorsement has no impact, and shall not increase, the Policy Period Aggregate as state                   in   the
Limits of Insurance and Maximum Limit sections of the Declarations.



All   other terms and conditions of this Policy remain unchanged.




AES PL 091 01 14                                    AmTrust E&S Insurance      Services, Inc.                 Page 1 of 1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 51 of 121 PageID 58




                    This page intentionally left blank
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                 Page 52 of 121 PageID 59

POLICY NUMBER: AES1045271                 O1                                                               PROFESSIONAL LIABILITY
                                                                                                                  AES PL 103 01 14


           THIS      ENDORSEMENT CHANGES THE                       POLICY. PLEASE                    READ      IT   CAREFULLY.


              COVERAGE EXTENSION                                        — CRISIS                MANAGEMENT

 In consideration of the premium charged, it is hereby understood and agreed that the Company shall provide

 a $ 10,000               sublimit for Crisis Management Expenses the Insured incurs resulting directly from
 any Claim covered under           this policy.   The   sublimit shall be part of     and not   in   addition to the Limit of Liability
 set forth     in    the Declarations Page.



 It   is   further understood   and agreed     that the following definition shall    be added       to   Section   |l   of this Policy:


 Section       ||.      DEFINITIONS

 “Crisis      Management Expenses” means                the reasonable and necessary costs of retaining for a stipulated
 period of time with the prior approval of the           Company, an independent          public relations consultant           and the cost
 of associated advertising         and public   relations   media and   activities.




 All   other terms and conditions remain unchanged.




AES PL        103 01 14                           AmTrust E&S Insurance Services,           Inc.                                   Page    1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 53 of 121 PageID 60




                   This page intentionally left blank
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                           Page 54 of 121 PageID 61

POLICY NUMBER: AES1045271             01                                                       PROFESSIONAL LIABILITY
                                                                                                      AES PL 111 01 14


           THIS   ENDORSEMENT CHANGES THE                          POLICY. PLEASE            READ   IT   CAREFULLY.



                   SELF INSURED RETENTION AMENDMENT
                      FOR ARBITRATION OR MEDIATION

In    consideration of the   premium charged,   it   is   hereby understood and agreed that the following   shall   be added    to
Section V.D. of this Policy:



If   the   Company and   the Insured agree to use arbitration or mediation to resolve a Claim, and the          Company and
the Insured subsequently resolve the Claim by arbitration or mediation, then the seIf-insured retention obligation
of the Insured for such Claim shall be reduced by fifty percent (50%) to a maximum reduction of $25,000.




All   other terms and conditions remain unchanged.




AES PL       111 01 14                      AmTrust E&S Insurance Services,           Inc.                           Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 55 of 121 PageID 62




                   This page intentionally left blank
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                       Page 56 of 121 PageID 63
                                                  Privacy Policy
                            Associated Industries Insurance Company, Inc.
We value your business and trust in us and respect the privacy and confidentiality of your nonpublic personal information.

Our Practices Regarding Privacy and Confidentiality

We are committed to keeping your information secure and confidential, regardless of whether information is received by
mail, telephone, Internet or in person.

The nonpublic personal information about you that is collected is utilized only to the extent necessary to effect, deliver,
administer or enforce insurance service to you and is disclosed only as permitted by law. We may also disclose certain
information to nonaffiliated third parties.

If you prefer that we not disclose nonpublic personal information about you to third parties, you may opt out of those
disclosures, that is, you may direct us not to make those disclosures by contacting us at the address and phone number
listed below.

Likewise, to the extent we utilize other organizations, such as general agents and third party administrators, to support our
business; we require them to abide by the requirements of the applicable privacy laws and by our privacy policy.

Information We Collect

We gather information about you in connection with providing our products and services to you and to support our
business operations. This includes information you may provide to us, such as from your insurance application, and
information about you from another source, such as a credit bureau.

Information We May Disclose To Affiliates or Third Parties

Except as noted herein, we do not disclose nonpublic personal information unless authorized by you. We may, without
authorization but only as permitted or required by law, provide nonpublic personal information about you to persons or
organizations both inside and outside of Associated Industries Insurance Company, Inc. in order to fulfill a transaction
requested, service policies, investigate and/or handle claims, detect and/or prevent fraud, participate in insurance support
organizations, or comply with lawful requests from regulatory or law enforcement authorities or a court of law. These
include, for example: affiliated companies, claims adjusters or administrators, insurance agents or brokers, medical
providers, program managers, consumer reporting agencies, governmental agencies, auditors, lienholders, mortgagees,
and assignees.

Information Confidentiality and Security

We restrict access to nonpublic personal information about you to those employees who need to know that information in
order to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply
with federal regulations to guard your nonpublic personal information.

Access to Your Information

You have the right to know what kind of information we keep in our files about you, to have the reasonable access to it
and receive a copy. Contact us at the address noted below should you have questions about what information we may
have on file. All written requests must include your name, address, telephone number, and a photocopy of a picture ID for
identification purposes. We are dedicated to maintaining accurate customer records and shall strive to correct any
inaccurate information noted in a timely manner.

Associated Industries Insurance Company, Inc.
Associated Industries Insurance Company, Inc.
P.O. Box 318004
Cleveland, OH 44131-0880
Attention: Privacy Manager



AES PN 08 11
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 57 of 121 PageID 64




                    This page intentionally left blank
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19    Page 58 of 121 PageID 65


COVIVERCIAL IJNES PGJCY




                  Associated Industries Insurance Corrpany,                       Inc.




                       Associated Industries Insurance Corrpany,    Inc.



                                       P.O.   BOX 318004
                                  Cleveland,   OH 441 31 -O880




THIS   POJCY CONSISTS OF:
—   DECLARATIONS
—   COIVIVDNPOJCYCONDITIONS
—   COVERAGE FORMS
    APPLICABLE ENDORSEIVENTS




AES JACKET0811                       EXHIBIT B
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19              Page 59 of 121 PageID 66




Associated Industries Insurance Company,         Inc.




In Witness Whereof, the   Company     has caused this policy to be executed and attested, and, if required by
state law, this policy shall   not be valid unless countersigned by a duly authorized representative of the
Company.




                                               President




                                         92AM           Mgm
                                                Elissa Pacheco




Page 2 of2                                                                             AES JACKET      08 11
                Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                          Page 60 of 121 PageID 67
                    Associated Industries Insurance Company,     Inc.                            Policy   Number: AES1045271 03
                    Administered through:

                    AmTrust E&S Insurance Services                                               Named    Insured: Vela   Wood, PC
                                               3rd
                    160 Federal    Street,           Floor
                    Boston,   MA   02110


                              LAWYERS PROFESSIONAL                      LIABILITY   INSURANCE POLICY DECLARATIONS
Renewal       of:                        AES1045271                       Policy Period:            From              3/6/2018              To   3/6/2019

Retroactive Date:         12/28/2010                                      Prior and Pending Litigation Date:                  3/6/2017
Named Insured and Address                                                 Broker Name and Address
Vela Wood, PC                                                             Shelby Crowson
 5307 E. Mockingbird Lane, Suite 802                                      12404 Park Central, Suite 380
Dallas   ,
             TX 75202                                                     Dallas, TX 75251



Professional Services Covered by this Policy:                             Per Policy Form


IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS                                                POLICY,   WE AGREE WITH
YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

             LIMITS     OF INSURANCE
                        Each Claim                                                                                                      $               1,000,000
                        Policy Period Aggregate                                                                                         $               2,000,000

             DISCIPLINARY PROCEEDING                         COVERAGE
                        Each   Disciplinary Hearing                                                                                     $                 25,000
                        Policy Period Aggregate                                                                                         $                100,000

             NETWORK SECURITY AND PRIVACY COVERAGE
                        Each Claim                                                                                                      $                100,000
                        Policy Period Aggregate                                                                                         $                100,000


             RETENTION                                                                                                            SELF-INSURED RETENTION
                        Each Claim                                                                                                      $                  10,000
                        Policy Period Aggregate                                                                                         $                   None

             MAXIMUM       LIMIT
                        Each Claim                                                                                                      $               1,000,000
                        Policy Period Aggregate                                                                                         $               2,000,000

                                                             TOTAL PREMIUM FOR THIS COVERAGE                              $                         28,225.00

             Earned Minimum Premium shall be 25 percent ofthe                            Total   Premium
Forms and Endorsements Applicable
       See Forms and Endorsements Schedule

 THISIS A CLAIMS MADE AND REPORTED POLICY, EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY COVERS ONLY CLAIMS FIRST
 MADE AGAINST THE INSURED DURING THE POLICY PERIOD AND REPORTED TO THE COMPANY DURING THE POLICY PERIOD 0R EXTENDED
 REPORTING PERIOD, IF APPLICABLE. PLEASE READ THE POLICY CAREFULLY.

 THE LIMITS OF LIABILITY AVAILABLE TO PAY INSURED DAMAGES SHALL BE REDUCED BY AMOUNTS INCURRED FOR CLAIMS EPXENSES,
 UNLESS THE POLICY IS OTHERWISE ENDORSED. AMOUNTS INCURRED FOR CLAIM EXPENSES AND DAMAGES SHALL ALSO BE APLIED
 AGAINST THE SELF-INSURED RETENTION, UNLESS THE POLICY IS OTHERWISE ENDORSED.

 TERMS THAT APPEAR IN BOLD TYPE, OTHER THAN THE CAPTION                       TITLES,   HAVE SPECIAL MEANING.
 PLEASE REFER TO SECTION DEFINITIONS.    ||.




 These Declarations, the completed and signed Application, and this policy with endorsements shall constitute
 the full and complete contract between the Insured and the Company as of the effective date unless and until
 otherwise endorsed.




Issued Date:             3/1 3/201   8



AESDEC PL           120 0114
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                     Page 61 of 121 PageID 68
                                          RYAN                  ’1'




                                          TURNER
                                                           SPECIALTY


                                    12404 Park Central Drive, Suite 380
                                             Dallas, TX 75251
                                            Ph: 214-865-7200
                                          www.rtspecialty.com

                                                                                         17300020

This Face Page attaches to and becomes a part of the following policy:

Insured: Vela  Wood, PC
Policy #:   AESIO45271
Effective Date: 3/6/201 8
Date Policy/Endorsement Received: 3/ 1 3/20 1 8
Zip Code of Risk Location: 75206


THIS INSURANCE CONTRACT IS WITH AN INSURER NOT LICENSED TO TRANSACT
INSURANCE IN THIS STATE AND IS ISSUED AND DELIVERED AS SURPLUS LINE
COVERAGE UNDER THE TEXAS INSURANCE STATUTES. THE TEXAS DEPARTMENT OF
INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW THE SOLVENCY OF THE
SURPLUS LINES INSURER PROVIDING THIS COVERAGE, AND THE INSURER IS NOT A
MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCATION
CREATED UNDER CHAPTER 462, INSURANCE CODE. CHAPTER 225, INSURANCE CODE,
REQUIRES PAYMENT OF A 4.85 PERCENT TAX ON GROSS PREMIUM.
Rev. 4/ 1/09



Name     and Address of Insurer:
Associated Industries Insurance Co, Inc



Name     and Address of Surplus Lines Agent:
R—T   Specialty,   LLC
180 N. Stetson Avenue, Suite 4600
Chicago, IL 60601



Premium:                   $28,000.00
TRIA Premium:             NOT APPLICABLE
Fees:                      Brokerage Fee $250.00
                           Policy Fee - Carrier  $225.00
Surplus Lines Tax:         $1,381.04
Stamping Fee:              $42.71
Total:                     $29,898.75
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                Page 62 of 121 PageID 69
                                          RYAN W
                                          TURNER
                                                                                  SPECIALTY


                                                   12404 Park Central Drive, Suite 380
                                                            Dallas, TX 75251
                                                           Ph: 214-865-7200
                                                         www.rtspecialty.com

                                                                                                                                    17300020

IMPORTANT NOTICE                                                AVISO IMPORTANTE

To    obtain information or        make a        complaint:     Para obtener informacion o para someter una
                                                                queja:
You may     contact your         (title)   at (telephone

number).                                                        Puede comunicarse con su             (title) al   (telephone

                                                                number).
You may     call   Associated Industries
Insurance Co, Inc's          toII-free     telephone            Usted puede llamar        al   numero de      telefono gratis

number for    information or to            make a               de Associated Industries Insurance Co,                    Inc's

complaint    at:                                                para informacion o para someter una queja                     al:




1   -XXX-XXX-XXXX                                               1   -XXX-XXX-XXXX

You may     also write to Associated Industries Usted tambien puede escribir a Associated

Insurance Co, Inc          at:
                                                                Industries Insurance Co, Inc



You may     contact the Texas Department of                     Puede comunicarse con           el   Departamento de
Insurance to obtain information on                              Seguros de Texas para obtener informacion
companies, coverages,              rights or     complaints acerca de companias, coberturas, derechos o

at:                                                             quejas    al:



1   -800-252-3439                                               1-800-252-3439


You may     write the      Texas Department             of      Puede     escribir al   Departamento de Seguros de
Insurance:                                                      Texas:


P. O.   Box 149104                                              P. O.    Box 149104
Austin,   TX 78714-91 04                                        Austin,    TX 78714-9104
Fax: (512) 490-1007                                             Fax: (512) 490-1007

Web:    http://www.tdi.texas.gov                                Web:     http://www.tdi.texas.gov

E-mail: ConsumerProtection@tdi.state.tx.us E-mail: ConsumerProtection@tdi.state.tx.us


PREMIUM OR CLAIM DISPUTES:                             Should   DISPUTAS SOBRE PRIMAS O RECLAMOS:
you have a dispute concerning your                              Si tiene   una disputa concerniente a su prima o
premium or about a claim you should                             a un reclamo, debe comunicarse con                   el

contact the (agent) (company) (agent or the (agente)                        (la   compania) (agente o        la   compania)
company)     first.   If   the dispute      is   not            primero. Si no se resuelve           Ia   disputa,    puede
resolved, you      may      contact the Texas                   entonces comunicarse con             el   departamento
Department of Insurance.                                        (TDI).
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                             Page 63 of 121 PageID 70
                                         RYAN w
                                         TURNER
                                                              SPECIALTY


                                   12404 Park Central Drive, Suite 380
                                            Dallas, TX 75251
                                           Ph: 214-865-7200
                                         www.rtspecialty.com

                                                                                                      17300020

ATTACH THIS NOTICE TO YOUR                      UNA ESTE AVISO A SU      POLIZA: Este aviso es solo

poucy: This notice is for information   only    para proposito de informacion y no se convierte en
                                                parte o condicion del   documento adjunto.
and does not become a    part or condition of

the attached document.
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19    Page 64 of 121 PageID 71




                    wubwmwgw (WW jwi        11:3“   WW
                   Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                           Page 65 of 121 PageID 72
                    Associated Industries Insurance Company, Inc.                              Policy   Number:
                    Administered through: AmTrust E & S Insurance Services,
                    160 Federal Street, 3rd Floor
                                                                                  Inc.
                                                                                               AES1 045271 O3
                    Boston, MA 02109                                                           Named    Insured:
                                                                                               Vela Wood,     PC
                                                            COMMON     POLICY DECLARATIONS
    Policy   Number          AES1045271 O3                             Policy Period:            From          3/6/201 8                        To         3/6/2019
                                                                                                 12:01 a.m. Standard Time at the   Named   Insured’s Address


    Transaction              Renewal

    Named Insured and Address                                            Broker
    Vela Wood, PC                                                        R-T Specialty, LLC
    5307   E.   Mockingbird Lane, Suite 802                              12404 Park Central             Drive,    #380
    Dallas      TX 75202                                                 Dallas TX 75231




    Business Description                                                 Type       of Business                                Audit Period
     Lawyers                                                                Individual
    In   return for the    payment           of the   premium, and subject   to    all   the terms of this policy,           we agree            with you to provide the
    insurance as stated in this policy. This policy consists of the following coverage parts for which a premium                                           is   indicated.   This
    premium may be subject to adjustment.
                                            COVERAGE PART DESCRIPTION                                                                                 PREMIUM




                                                       POLICY PREMIUM                                                               $                  28,000.00
                                                       DEPOSIT PREMIUM                                                              $                  28,000.00
                                                       POLICY FEE                                                                   $                     225.00
                                                       TOTAL DEPOSIT PREMIUM                                                        $                  28,225.00

                 Minimum Retained Audit Premium                  $ 7,056.25                  Minimum Retained Premium                               $ 7,056.25


\
    Forms applicable         to   all   Coverage       Parts:       See Forms and Endorsements schedule




    Countersigned     this                                             By
                                                                                                         JV}? ﬂ                    lu   e%m
                                                                                                            Authorized Representative




    Issued Date:           3/1 3/201    8

                                                                         INSURED COPY
    CPPMDEC        0411
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                                        Page 66 of 121 PageID 73




                                                          bﬂ
                                                                                 g
                                                                                                            m”
                      M

                      {Wm
                            U
                                (C5:
                                i,
                                       ‘




                                           5
                                           5:11
                                       {V} \ﬂ
                                                  /


                                                  7M
                                                      ‘




                                                          V,   J   .‘
                                                                         P
                                                                        E \
                                                                              2T1:
                                                                                     m.



                                                                                       Tyﬁ/TEEA
                                                                                      .L          Jr
                                                                                                       ‘i

                                                                                                       F    Tm];   Lglﬂx
                                                                                                                   “N
                                       ‘
              Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                           Page 67 of 121 PageID 74
              Associated Industries Insurance Company, Inc.                         Number:
                                                                               Policy
              Administered through: AmTrust E & S Insurance Services,   Inc.   AES1045271 03
              160 Federal Street, 3rd Floor                                    Named    Insured:
              Boston, MA 02109                                                 Vela Wood,   PC



                                            FORMS AND ENDORSEMENTS SCHEDULE
  Coveraqe      Form          Ed. Date      Description

   PROF     AESPL005      (
                            01/14 )       LAWYERS” PROFESSIONAL LIABILITY INSURANCE POLICY
   PROF     AESPLO14      (
                            01/14 )       POLICYHOLDERS GUIDE TO REPORTING A PROFESSIONAL LIABILITY CLAIM
   PROF     AESPL017      (
                            01/14 )       TOTAL TERRORISM EXCLUSION
   PROF     AESPL031        01/14         NUCLEAR ENERGY LIABILITY EXCLUSION
   PROF     AESPL048      é
                            01/14 g       50/50 CONSENT TO SETTLE CLAUSE FOR LAWYERS
   PROF     AESPLOSO      (01/14)         MINIMUM RETAINED PREMIUM ENDORSEMENT
   PROF     AESPL088      (
                            01/14 )       OPTIONAL EXTENDED REPORTING PERIOD AMENDMENT
   PROF     AESPL091      (
                            01/14 )       SPLIT RETRO DATE ENDORSEMENT
   PROF     AESPL103      (
                            01/14 )       COVERAGE EXTENSION — CRISIS MANAGEMENT
   PROF     AESPL1 11     (
                            01/14 )       SELF INSURED RETENTION AMENDMENT FOR ARBITRATION OR MEDIATION
   PROF     AESPN         (
                              08/11   )
                                          ASSOCIATED INDUSTRIES INSURANCE COMPANY PRIVACY POLICY




Issued Date: 3/13/2018                                                                                      Page 3   of 3



CPPMFORMSCHED
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19    Page 68 of 121 PageID 75




                    wubwmwgw (WW jwi        11:3“   WW
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                    Page 69 of 121 PageID 76



                                      Service of Suit


  Service of process for any suit instituted against the Company concerning this Policy
  may be made upon the Superintendent, Commissioner, or Director of Insurance or
  other person specified for that purpose in the statute or his/her successor or
  successors in office as their true and lawful attorney upon whom may be served any
  lawful process in any action, suit, or proceeding instituted by or on behalf of the
  Insured or any beneficiary hereunder and arising out of this Policy.


  The Company hereby designates:

        Corporation Service    Company
        d/b/a   CSC-Lawyers   Incorporating Service            Company
        211   E. 7th Street, Suite   620
        Austin,   TX 78701 -321 8


  as the person(s)/organization to whom the Superintendent, Commissioner, or
  Director of Insurance or other specified person is authorized to mail such process or
  a true copy thereof, in compliance with the applicable statutes governing said
  service of process in the state or jurisdiction in which a cause of action under this
   Policy                                                                               arises.




CP833003TX                                 Page   1   0f   1                            Ed 0911

                            Associated Industries Insurance      Company
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                        Page 70 of 121 PageID 77




                     M   ”SM   HUM   9.1   3],   {W'WL   gm   ﬂ   Al   EM   MIL
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                          Page 71 of 121 PageID 78


                                                                                                           IL   P 001 01 04


      u.s.         TREASURY DEPARTMENTS OFFICE 0F FOREIGN
                         ASSETS CONTROL ("OFAc")
                    ADVISORY NOTICE To POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can be construed to replace any provisions of your poli-
                                                                 it


cy.You should read your policy and review your Declarations page for complete information on the coverages you
are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The  Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
      O   Foreign agents;
      o   Frontorganizations;
      o   Terrorists;

      O   Terrorist organizations;   and
      o   Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons". This         list   can be located on the United States Treasury's
web    site   —   http/lwww.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




|L    P 001 01 04                             © ISO   Properties, |nc.,   2004                                   Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                      Page 72 of 121 PageID 79




                    EIWM SW i   m
                                    jEUJJCJu-m.usddl   a
                                                           L
                                                               Ma   Wikrgﬂq
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                          Page 73 of 121 PageID 80

                                                              7A
                                      AmTrust E&S Insurance Services
                                                 An AmTrust   Financial   Company



                        LAWYERS’ PROFESSIONAL LIABILITY
                              INSURANCE POLICY
                                    THIS   IS   A CLAIMS MADE AND REPORTED POLICY
THIS POLICYIS LIMITED TO LIABILITY FOR ONLY THOSE CLAIMS THAT ARE FIRST MADE AGAINST THE
INSURED DURING THE POLICY PERIOD AND REPORTED TO THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THIS POLICY. CLAIM EXPENSES REDUCE THE LIMIT OF LIABILITY. PLEASE REVIEW THIS
POLICY CAREFULLY.


In consideration of the payment of the premium, and the undertaking of the Insured to pay the Retention herein,

and in reliance upon all statements made and information contained in the Application, which is attached hereto
and made a part hereof, and subject to the Declarations, limitations, conditions, provisions and other terms of this
Policy, the Company and the Insured agree as follows:


|.   INSURING AGREEMENTS

     A.    The Company      shall  pay Damages and Claim Expenses, in excess of the Self—Insured Retention
           identified in the Declarations,if applicable, and subject to the Policy’s Limit of Liability, that the Insured

           shall become legally obligated to pay as a result of a Claim made against the Insured for a Wrongful
           Act, provided that (i) the Claim is first made against the Insured and reported to the Company, in writing,
           during the Policy Period or the Extended Reporting Period, if applicable; (ii) the Insured has no
           knowledge of such Wrongful Act prior to the Inception Date of this Policy; and (iii) such Wrongful Act
           took place on or after the Retroactive Date set forth in the Declarations Page of this Policy and prior to
           the end of the Policy Period.


     B.    If Each Claim and Policy Period Aggregate limits have been purchased for Network Security and Privacy

           coverage as designated in the Declarations, the Company shall pay Damages and Claims Expenses
           resulting from any Claim first made against the Insured for a Network Security Wrongful Act or Privacy
           Wrongful Act, provided that (i) the Claim is first made against the Insured and reported to the Company,
           in writing, during the Policy Period or the Extended Reporting Period, if applicable; (ii) the Insured has no

           knowledge of such Network Security Wrongful Act or Privacy Wrongful Act prior to the Inception Date
           of this Policy; and (iii) such Network Security Wrongful Act or Privacy Wrongful Act took place on or
           after the Retroactive Date set forth in the Declarations Page of this Policy and prior to the end of the
           Policy Period.

     C.    Defense. As part of and subject to the Policy’s Limit of Liability, the Company shall have the right and
           duty to defend any Claim against the Insured to which this Policy applies, even if the allegations of the
           Claim are groundless, false, or fraudulent. However, the Company’s duty to defend shall terminate upon
           exhaustion of the applicable Limit of Liability by the payment of Damages and/or Claim Expenses.

     D.    Settlement of Claims. The Company shall have the right to make such investigation, negotiation or
           settlement of a covered Claim that it deems expedient; provided, however, that the Company shall not
           settle any Claim without the consent of the Insured, which shall not be unreasonably withheld. If the

           Company recommends a settlement and the Insured refuses to give written consent to such settlement
           as recommended by the Company, then the Company’s liability shall not exceed the amount which the
           Company would have paid for Damages and Claim Expenses at the time the Claim could have been
           settled or compromised.




AES PL     005 01 14                             AmTrust E&S Insurance Services,    Inc.                     Page   1   of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                      Page 74 of 121 PageID 81


      E.    Disciplinary Proceedings. The Company will reimburse the Insured for reasonable attorney fees,
            costs and expenses resulting from the investigation or defense of each Disciplinary Proceeding
            incurred as a result of a notice of proceeding both first received by the Insured and reported in writing to
            the Company during the Policy Period, and arising out of a covered Wrongful Act. The maximum
            amount payable by the Company hereunder shall not exceed $25,000 for each Disciplinary
            Proceeding, subject to a maximum aggregate of $100,000 regardless of the number of Insureds or the
            number of Disciplinary Proceedings. The amount payable under this Insuring Agreement is in addition
            to the Limit of Liability set forth in the Declarations             and the Retention   is   not applicable to such amount.


||.   DEFINITIONS

      Wherever used          in this   Policy:


      A.    “Application” means              all   signed applications,         including   attachments and other materials submitted
            therewith or incorporated therein, submitted by the Insured to the Company for this Policy or for any
            policy of which this Policy is a direct or indirect renewal or replacement. “Application” shall also include
            all   documents provided by the Insured to the Company in connection with the underwriting or issuance of
            this    Policy and any information contained on the website(s) of the Insured, whether provided to the
            Company          directlyor indirectly through the use of public databases or similar sources. All such
            applications,      attachments, and materials are deemed attached to and incorporated into this Policy.

      B.    “Bodily Injury” means physical injury, sickness or disease sustained by a person, including death
            resulting from an of these at any time. “Bodily Injury” includes emotional distress, or mental anguish
            whether or not accompanied by physical injury, sickness or disease.

      C.    “Claim” means a             written    demand       received by the Insured for monetary            Damages which     alleges a
            Wrongful Act,        including:

            1.     the service of suit or any civil proceeding in a court of law or equity, including any appeal therefrom,
                   which  is commenced by the filing of a complaint, motion forjudgment, or similar proceeding;


            2.     institution of arbitration,     mediation or other formal alternative dispute resolution proceeding;

            3.     any    written request to     toll   or waive a statute of limitations.


            A Claim for injunctive relief alleging any Wrongful Act for which insurance would have been granted
            under this Policy if Damages had been sought, will be considered a Claim for the purposes of this Policy,
            but only the Claim Expenses arising therefrom will be covered by this Policy.


      D.    “Claim Expenses” means:

            1.     reasonable and necessary fees charged by an attorney designated by the                      Company;
            2.     all   other reasonable fees, costs and expenses resulting from the investigation, adjustment, defense
                   and appeal of a Claim,    if incurred by the Company or by the Insured with the written consent of the


                   Company.

            “Claim Expenses” shall not include (i) salary expenses or wages of any employee or officer of the
            Company    or any supervisory counsel retained by the Company; (ii) salary expenses or wages of the
            Insureds; or (iii) any fees, costs or expenses incurred in connection with any criminal proceedings or
            actions against an Insured. The determination by the Company as to the reasonableness of Claim
            Expenses shall be conclusive on the Insured.

      E.    “Company” means              the insurer      named   in   the Declarations.


      F.    “Computer System” means computers and associated                           software, input and output devices, data storage
            devices, networking equipment and back up                    facilities.




AES PL      005 01 14                                                                                                            Page 2 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                         Page 75 of 121 PageID 82


   G.    “Damages” means any compensatory sum which                             the Insured     becomes       legally obligated to        pay and
         includes:


         1.   monetaryjudgments or settlements;
         2.   punitive or     exemplary damages to the extent such damages are insurable under the law most favorable
              to the insurability of    such damages of any jurisdiction which has a substantial relationship to the
              Insured, the        Company,        this Policy or the   Claim;

         3.   pre-judgment and post-judgment               interest.


         “Damages”          shall not include:


         1.   taxes, fines or penalties, sanctions, whether               imposed by law or otherwise (except as provided above
              with respect to punitive or exemplary damages);

         2.   the return, reduction or restitution of fees, expenses or costs for Professional Services performed or
              to   be performed by the Insured, or disgorgement by any Insured;

              matters uninsurable under the law pursuant to which this Policy                     is   construed;

              the cost of correcting, re-performing or completing Professional Services;

              future profits, future royalties, costs of licensing, or other costs of obtaining future use; or the costs to
              comply with orders granting injunctive            relief   or non-monetary       relief,   including specific performance, or
              any agreement to provide such relief.

   H.    “Disciplinary Proceeding”      means a proceeding alleging violation of any disciplinary rule or other
         professional   misconduct before an administrative, regulatory or disciplinary board, or agency with
         authority to render a determination as to whether such alleged professional misconduct is to be subject to
         discipline.   However, “Disciplinary Proceeding” shall not include a criminal proceeding or an
         Organizational Peer Review.


   |.    “Denial of Service Attack” means a malicious attack by a third party which                                 is    designed   to   slow or
         completely interrupt access to a targeted Computer System or website by other                              third parties    authorized
         to gain    access    to that   Computer System         or website.


   J.    “Insured” means:

         1.   the   Named      Insured and any Predecessor Firm designated                in    the Declarations;

         2.   any individual or professional corporation who is or becomes a partner, officer, director, stockholder,
              per diem attorney, independent contract attorney, or employee of the Named Insured, but solely
              while acting within the scope of their duties as such on behalf of the Named Insured in rendering
              Professional Services;

         3.   any    individual or professional corporation            who was     a partner,    officer, director,      stockholder, per diem
              attorney, independent contract attorney, or                employee         Named Insured, but solely while acting
                                                                                     of the
              within the     scope      of their duties as   such on behalf of the      Named Insured in rendering Professional
              Services;

         4.   any   individual or professional corporation designated “counsel” or “of counsel” to the                       Named Insured,
              but solely while acting within the scope of their duties as such on behalf of the                            Named Insured for
              which a fee inures         to the   Named    Insured;

         5.   any    individual    or professional entity,        corporation, or partnership to              whose      financial   assets and
              liabilities   the   Named     Insured becomes the majority successor                  in   interest during the Policy        Period
              butonlyif:




AES PL   005 01 14                                                                                                                    Page 3 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                  Page 76 of 121 PageID 83


               a.   within  6O days of becoming the majority successor in interest, the Named Insured has provided
                    the   Company     with full particulars of such individual, professional entity, corporation, or
                    partnership and the Company, which shall not be required to insure such individual, professional
                    entity, corporation, or partnership, has agreed in writing to insure such individual, professional
                    entity, corporation, or partnership; and

               b.   the   Named     Insured has paid the additional premium, if any, charged by the       Company and   has
                    agreed   to   any amendment of the provisions of this Policy;
         6.    the estate, heirs, executors, administrators, assigns and legal representatives of any Insured in the
               event of death, incapacity, insolvency or bankruptcy, but any such coverage shall apply only with
               respect to a Wrongful Act of such Insured;

         7.    the lawful spouse or lawful domestic partner of any Insured, if named as a co—defendant with such
               Insured solely by reason of such spouse’s status as a spouse or such domestic partner’s status as a
               domestic partner, or such spouse’s or domestic partner’s ownership interest in property that is sought
               by a claimant as recovery for an alleged Wrongful Act of such Insured, but any such coverage shall
               apply only with respect to a Wrongful Act of such Insured.

         All   terms and conditions of      this Policy including,    without limitation, the Retention applicable to Claims
         Expenses and Damages       incurred by the Insured, shall also apply to Claims Expenses and Damages
         incurred by the lawful spouse, domestic partner, estate, heirs, executors, administrators, assigns and
         legal representatives of such Insured.


   K.    “Insured’s       Computer System” means computers and              associated software, input and output devices,
         data storage devices, networking equipment and back up             facilities:


         1.    operated by and either owned by or leased to the Insured;

         2.    operated by a third party service provider and used for the purpose of providing hosted services to
               the Insured or for processing, maintaining, hosting or storing electronic data of the Insured,
               pursuant to a written contract with the Insured for such services.

         “Insured’s       Computer System”        shall also include the       websites of the Insured and any data,    text,
         sounds, graphics, images or similar matter stored thereon.

   L.    “Interrelated Wrongful Acts” means Wrongful Acts that are causally or logically related and include all
         Wrongful Acts that have as a common nexus any fact, circumstance, situation, or event, or which are the
         same, related or continuous acts, regardless of whether the Claim or Claims alleging such acts involve
         the same or different claimants, lnsureds or legal causes of action.


   M.    “Malicious Code” means unauthorized, corrupting or harmful software code, including computer viruses,
         Trojan horses, keystroke loggers,       worms and    logic   bombs.

   N.    “Network Security” means those   activities performed by the Insured, or by others for or on behalf of the
         Insured, to protect against Unauthorized Access to, Unauthorized Use of, or a Denial of Service
         Attack by a third party directed against, or the transmission of Malicious Code to, the Insured's
         Computer System.

   O.    “Network Security Wrongful Act” means any               actual or alleged act, error, omission, neglect, or breach
         of duty by an Insured or the Insured’s Service Provider, which                     causes a breach of the lnsured’s
         Network Security that results in:
         1.    the theft, alteration, or destruction of electronic data on the Insured’s       Computer System;
         2.    the Unauthorized       Access   to or   Unauthorized Use    of the Insured’s    Computer System;
         3.    the denial of an authorized user’s access to the Insured's Computer System, unless the denial of
               such authorized user’s access is caused by a mechanical or electrical failure outside the control of
               the Insured;



AES PL   005 01 14                                                                                                 Page 4 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                                    Page 77 of 121 PageID 84


         4.        the participation by the lnsured's                Computer System             in   a Denial of Service Attack directed against
                   a    third party’s   Computer System;             or

         5.        the transmission of Malicious                   Code         from the lnsured's         Computer System          to   a   third      party’s
                   Computer System.

   P.    “Personal Information” means:

         1.        an     individual’s    name,    social security          number, medical or healthcare data, other                  legally protected
                   health information, drivers license number, state identification number, credit card number(s), debit
                   card number(s), address, telephone number(s), bank or other financial institution account numbers,
                   account       histories, or   passwords; and

         2.        other nonpublic personal information,                   in   any format, as defined      in   Privacy Regulations.

         “Personal Information”                  shall not include information that              is   lawfully   made   available to the general public
         forany reason, including, but not                        limited to, information lawfully obtained               from federal, state or          local
         government agencies.

   Q.    “Personal Injury” means                   injury other          than Bodily Injury arising out of one or more of the following
         offenses:

         1.        wrongful entry or eviction, trespass, eavesdropping, false arrest or malicious prosecution;

         2.        invasion, infringement, interference with the right to privacy or of publicity, including false                             light,   public
                   disclosure of private facts, intrusion or commercial appropriation of                          name   or likeness; or

         3.        defamation, slander or          libel.



   R.    “Policy Period” means the period from the inception date of                                      this Policy to   the Policy expiration date
         stated          in   the Declarations or    its    earlier cancellation date,      if   any.


   S.    “Privacy Event” means:

         1.        an unauthorized disclosure or loss                of:


                   a.     Personal Information             in   the care, custody or control of any Insured or Service Provider; or

                   b.     corporate information        in    the care, custody or control of any Insured or Service Provider that is
                          specifically    identified       as confidential or proprietary and which is protected under a written
                          nondisclosure or other confidentiality agreement or other similar contract; or

         2.        a violation of any Privacy Regulation.

   T.    “Privacy Regulation” means the following statutes and regulations, including any amendments thereto,
         associated with the control and use of personally identifiable financial, medical or other sensitive
         information:

         1.        Health        Insurance Portability and Accountability Act of 1996 (Public                              Law 104—191) and              Health
                   Information Technology for       Economic and Clinical Health Act;
                   Gramm-Leach-Bliley Act of 1999;

                   the California Security Breach Notification Act                   (CA SB 1386) and Massachusetts 201                  CMR    17;
         97:59?)




                   Identity Theft       Red Flags under the          Fair   and Accurate Credit Transactions Act             of 2003;

                   Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), but solely for alleged violations
                   of unfair or deceptive acts or practices in or affecting commerce; and

         6.        other similar state and federal identity theft and privacy protection legislation that requires commercial
                   entities that collect Personal Information to post privacy policies, adopt specific privacy or security
                   controls,       or   notify   individuals        in    the    event that      Personal        Information     has     potentially      been
                   compromised.



AES PL   005 01 14                                                                                                                              Page 5 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                 Page 78 of 121 PageID 85


   U.    “Privacy Wrongful Act” means any actual or alleged act, error, omission, neglect or breach of duty by an
         Insured or by a Service Provider for services performed for or on behalf of the Insured that results in a
         Privacy Event.

   V.    “Professional Services” means services:

         1.   provided by any Insured to others as a lawyer, mediator, arbitrator or notary public but solely for
                                     Named Insured or Predecessor Firm designated in the Declarations; or
              services on behalf of the

         2.   performed by any Insured as an administrator, conservator, receiver, executor, guardian, trustee, or
              in any other fiduciary capacity, but only if the act or omission in dispute is in the rendering of services

              ordinarily performed as a lawyer and then only to the extent that such services are on behalf of and
              inure to the benefit of the Named Insured or any Predecessor Firm designated in the Declarations.


   W. “Property Damage” means:
         1.   physical injury to or destruction of   any tangible       property, including the loss of   use thereof; or

         2.   loss of   use of tangible property which has not been physically injured or destroyed;

   X.    “Retroactive Date” means the date stated             in   the Declarations as such.


   Y.    “Service Provider” means a business the Insured does not own, operate, or                           control,   but that the
         Insured hires for a fee pursuant to a written contract to perform services related                  to the   conduct of the
         Insured’s business, including but not limited to,

         1.   maintaining, managing, or controlling the Insured’s            Computer Systems;
         2.   hosting or facilitating the Insured’s Internet website; or

         3.   providing other    Technology Services        to the    Insured.

   Z.    “Unauthorized Access” means the gaining of access to the Insured’s Computer System by an
         unauthorized person or persons, or by an authorized person or persons in an unauthorized manner.

  AA.    “Unauthorized Use” means the use            of the Insured’s        Computer System by a person unauthorized by
         the Insured or a person authorized by the Insured                  who uses the lnsured’s Computer System for a
         purpose which is not intended by the Insured.

  BB.    “Wrongful Act” means any actual or alleged negligent                 act, error, or   omission committed or attempted in
         the rendering or failing to render Professional Services by any Insured on behalf of the                Named Insured,
         including but not limited to Personal Injury.


  CC.    “Technology Services” means any            electronic or      computer—based network services, including

         1.   design, analysis, development, integration, installation, programming, conversion, service,                   Network
              Security,    support, maintenance, repair, sale, or resale of Computer Systems, computer
              networks, electronic systems, computer software, computer hardware, or computer firmware;

         2.   database design         and the   collection,        compilation,   processing,    warehousing,   mining,       storage,
              management,       or analysis of electronic data;

              information technology consulting,      management, education,          or training;

              Telecommunications Services;           or

              Internet services, including:

              a.   Internet   access provision, application service provision, domain name            registration,   orthe
                   provision of search engine,    web     browser, or electronic mail services;

              b.   website design, programming, hosting, managing, or maintenance;




AES PL   005 01 14                                                                                                          Page 6 of 14
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 79 of 121 PageID 86


                   c.   e-commerce transaction services, electronic exchange                 services, auction services,      managed and
                        Network Security services, web portal services; and
                   d.    the development, design, and maintenance of chat rooms, blogs, e-mail services or bulletin
                        boards.


   DD.       “Telecommunications Services” means                      local, regional   and long distance wire    line   and wireless dial
             tone access and switching services,            toll   free services, voice mail, call forwarding, call waiting     and caller
             10; ground based satellite communication services; DSL, ISDN and VolP services; video conferencing
             services; paging services; basic wire maintenance; 911 emergency services; directory services and
             operator assistance; analysis, design, integration and conversion of telecommunication systems; directory
             publishing; or project      management       or consulting services related to      any matter described     in this definition.



   EE.       “Retention” means the Self—Insured Retention identified in the Declarations or the Deductible identified
             in the Declarations, whichever the Named Insured has opted to purchase, as indicated in the
             Declarations.


||l.   EXCLUSIONS

       This Policy shall not apply to any           Damages   or    Claims Expenses incurred with respect       to   any Claim:

       A.    based upon or        arising out of    any actual or alleged dishonest,        criminal, intentional, malicious or fraudulent
             act, error oromission or any willful violation of any statute or regulation by an Insured, if a final adjudication
             adverse to such Insured establishes such a dishonest, criminal, intentional, malicious or fraudulent act,
             error or omission or willful violation.


       B.    for  Bodily Injury to, or sickness, disease or death of any person, or to Property Damage; however, this
             Exclusion shall not apply to emotional distress or mental anguish caused (i) by Professional Services; or
             (ii) a Privacy Event and Insuring Agreement B is purchased;




       C.    based upon or     arising out of any written demand, litigation, proceeding, administrative action or hearing
             brought prior to or pending as of the Prior and Pending Litigation Date as stated in the Declarations as well
             as any future litigation, proceeding, administrative action or hearing based upon any such pending or prior
             litigation, proceeding, administrative action or hearing or derived from the same or similar essential facts or
             circumstances underlying or alleged in any such pending or prior litigation, proceeding, administrative action
             or hearing;


       D.    based upon or arising out of any circumstance, if written notice of such circumstance has been given under
             any policy of which this Policy is a direct or indirect renewal or replacement and if such prior policy affords
             coverage (or would afford such coverage except for the exhaustion of its limits of liability) for such Claim, in
             whole or in part, as a result of such notice;

       E.    based upon or arising out of any actual or alleged violation of the Employee Retirement Income Security
             Act of 1974, and amendments thereto, or similar provisions of any federal, state or local statute or
             common      law;


       F.    based upon or arising out of any gaining by the Insured of any profit, remuneration or advantage to which
             such Insured was not legally entitled, including the disgorgement of any such profit, remuneration or
             financial advantage by the Insured, if a final adjudication adverse to such Insured establishes such
             conduct

       G.    based upon or        arising out of      any actual or alleged     liability   assumed by   the Insured     in   any express,
             implied, actual, constructive, oral or written contract, warranty, guarantee or promise, including                  liquidated
             damages      or penalties of       any nature pursuant     a contract or agreement of any kind, but this exclusion
                                                                        to
             shall not   apply to   liability   of the Insured which would exist in the absence of such contract or agreement;




AES PL       005 01 14                                                                                                           Page 7 of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                      Page 80 of 121 PageID 87


      H.    based upon or                     any actual or alleged discrimination, humiliation or harassment, including but
                                  arising out of
            not limited to a       Claim based on an individual’s race, creed, color, age, gender, national origin, religion,
            disability, marital     status or sexual preference;


      |.    based upon or         arising out of      any actual or alleged   activities of   an Insured   as, or   an Insured acting   in,   the
            capacity as:

            1.    an officer, director, partner, trustee or employee of a pension, welfare, profit sharing, mutual or
                  investment trust or fund, charitable organization, corporation or business enterprise, other than the
                  Named Insured;
            2.    a public         employee, or agent of a governmental body, subdivision, or agency, unless the
                             official,

                  Insured    is    deemed
                                      to be a public official, employee, or agent of such entity solely by virtue of
                  rendering Professional Services to it; or

            3.    a fiduciary under the Employee Retirement Income Security Act of 1974, and amendments thereto, or
                  similar provisions of        any   federal, state or local statute or   common    law;


      J.    based upon or arising out of the Insured’s actual or alleged intentional failure to disclose the loss of
            Personal Information in violation of any law or regulation. Solely with respect to the applicability of this
            exclusion under Insuring Agreement B., only facts pertaining to and knowledge possessed by any
            principal, partner, officer, director or organizational equivalent of an Insured shall be imputed to other
            Insureds;

      K.    based upon or         arising out of      any actual or alleged certification or acknowledgment by an Insured in the
            capacity as a notary public of a signature on a              document which the Insured did not personally witness
            being placed on the document;



      L.    based upon or arising out of the actual, alleged or threatened discharge, dispersal, release or escape of
            smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other
            irritants, contaminants or pollutants into or upon the land, the atmosphere or any watercourse or body of

            water, including an aquifer or groundwater;


      M.    based upon or arising out of any actual or alleged species of fungi, including mold, mildew and any
            mycotoxins, mold allergens, spores, scents or byproducts produced or released by fungi;

      N.    by any Insured under             this   insurance against another Insured;


      O.    made    against any Insured as the beneficiary or distributee of any trust or estate;


IV.   TERRITORY
      This Policy applies to any Wrongful Act committed by the Insured anywhere in the world, provided that suit
      is brought or Claim is made within the United States, its territories and possessions.



V.    LIMITS      OF   LIABILITY

      A.    The  liability of the Company for all Claim Expenses and Damages for each Claim first made against the

            Insured and reported to the Company during the Policy Period, the Automatic Extended Reporting
            Period or the Optional Extended Reporting Period, if purchased, shall not exceed the amount stated in
            the Declarations for each Claim.


      B.    The   total liability of   the    Company for all Claim Expenses and Damages for all Claims first made against
            the Insured and reported to the          Company during the Policy Period, the Automatic Extended Reporting
            Period or the Optional Extended Reporting Period,                   if   purchased, shall not exceed the amount stated             in

            the Declarations as Policy Period Aggregate.




AES PL      005 01 14                                                                                                             Page 8 of 14
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                           Page 81 of 121 PageID 88


      C.    The    Limit of Liability for             Claims     first   made and   reported during the Automatic Extended Reporting Period
                                                                  of, and not in addition to the Limit of Liability as
            or the Optional Extended Reporting Period shall be part
            stated       in                                  any Insured has purchased or does purchase other
                              the Declarations and as stated above.                   If

            insurance covering Claims first made and reported during the Automatic Extended Reporting Period or
            the Optional Extended Reporting Period, the coverage provided under this Policy for such Claims shall
            apply in excess of such insurance.

      D.    The amount shown as Each Claim under Retention        shall be applicable to all Claim Expenses and
            Damages       each and every Claim and shall remain the responsibility of the Insured subject to the
                               for
            amount shown as Policy Period Aggregate under Retention on the Declarations. A single Each Claim
            Retention shall apply to Claims arising from the same or related Wrongful Acts.

            If Deductible is shown as Type on the Declarations, the  Insured will pay to the Company all Claim
            Expenses and Damages up to the Each Claim amount or Policy Period Aggregate amount, as
            applicable. Such amount shall be paid by the Insured within thirty (30) days of written demand by the
            Company. The Each Claim and Policy Period Aggregate Limits of Insurance shall be reduced by the
            amount of such deductibles incurred and such deductibles are a part of, and not in addition to, the Limits
            of Insurance.


            If   Self—Insured Retention              shown as Type on the Declarations, the Insured will pay all Claim Expenses
                                                      is

            and    Damages up                  to theEach Claim amount or Policy Period Aggregate amount, as applicable, as a
            condition precedent to                payment of any Claim Expenses or Damages by the Company hereunder. The
            Each Claim and Policy Period Aggregate shown under Retention for Self—Insured Retention on the
            Declarations are in addition to the Each Claim and Policy Period Aggregates Limits of Insurance,
            respectively.


      E.    Multiple lnsureds, Claims and Claimants. The inclusion herein of more than one Insured shall not
            operate to increase the Company’s Limit of Liability. Claims alleging, based upon, arising out of or
            attributable to the same Wrongful Act(s) or Interrelated Wrongful Acts shall be treated as a single
            Claim regardless of whether made against one or more than one Insured. A|| such Claims, whenever
            made, shall be considered first made during the Policy Period, the Automatic Extended Reporting
            Period, or Optional Extended Reporting Period, if purchased, in which the earliest Claim arising out of
            such Wrongful Act(s) or Interrelated Wrongful Acts was first made, and                                all   such Claims   shall   be
            subject to the Limit of Liability and Retention set forth in such Policy.


      F.    Subject to  all limits of liability described in A., B., C., and E., above, the total liability of the Company

            under any policy or policies not specifically issued as an excess policy for each Claim to which this Policy
            applies shall not exceed the amount stated in the Declarations under Maximum Limit as each Claim
            regardless as to the number or type(s) of coverages or policies, whether issued by the Company or any
            of   its affiliates,     that apply.


            Subject to  all limits of liability described in A., B., C., and E., above, the total liability of the Company

            under any policy or policies not specifically issued as an excess policy for all Claims to which this Policy
            applies shall not exceed the amount stated in the Declarations under Maximum Limit as Policy Period
            Aggregate regardless as to the number or type(s) of coverages or policies, whether issued by the
            Company            or   any   of   its affiliates,   that apply.


VI.   DUTIES        IN   THE EVENT OF A CLAIM

      A.    Notice of Claims. As a condition precedent to coverage under this Policy, the Insured shall provide the
            Company     written notice of any Claim made against any Insured as soon as practicable, but in no event
            later than: (i) the expiration date of this Policy; (ii) the expiration of the Automatic Extended Reporting
            Period; or (iii) the expiration of the Optional Extended Reporting Period, if purchased.


            In   the event a Claim               is   brought against any Insured, the Insured shall forward to the Company every
            demand,           notice,     summons, complaint        or other process or any threat of an intention to hold the Insured



AES PL      005 01 14                                                                                                             Page 9 of 14
             Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 82 of 121 PageID 89


              responsible for any Wrongful Act received directly by the Insured or by the Insured’s representatives.
              Written notice of any Claim against any Insured, as well as of each    demand on or suit against the
              Insured, shall be delivered t0 the Company as follows:


              1.   By   Mail:                   AmTrust North America
                                                P.O. Box 650767
                                                Dallas, TX 75265-0767


              2.   By   Fax:                    (877) 669-9140

              3.   By   Electronic Mail:        professiona|c|aims©amtrustes.com



        B.    Assistance and Cooperation of the Insured. The Insured shall cooperate with the Company and
              upon the Company's request shall (i) provide to the Company copies of documents and such other
              things held by or available to the Insured which relate to any Claim or to the Wrongful Act, transactions
              or other events which shall have given rise to such Claim, (ii) submit to examination and interview by a
              representative of the Company, under oath if required, (iii) attend hearings, depositions and trials, and
              (iv) assist in effecting settlement, securing and giving evidence, obtaining the attendance of witnesses
              and in the conduct of suits and other proceedings, as well as in the giving of a written statement or
              statements to the Company's representatives and meeting with such representatives for the purpose of
              investigation and/or defense.


              The Insured                  cooperate with the Company and d0 whatever is necessary to secure and
                                shall further
              affect   any                                    apportionment which any Insured may have. The Insured
                             rights of indemnity, contribution or
              shall exercise the right to either reject or demand the arbitration of any Claim made against the Insured
              in accordance with the written instructions of the Company.          The Insured shall not, except at the
              Insured’s own cost, make any payment, admit any liability, settle any Claims, or assume any obligation,
              provided, however, if this Policy is subject to a Self—lnsured Retention, the Insured shall have the right to
              make any settlement of any Claim covered by the terms of this Policy subject to the condition that the
              aggregate amount of such settlement and of the Claim Expenses incurred in connection with such Claim
              shall not exceed the Self—Insured Retention identified in the Declarations.


 VII.   NOTICE OF CIRCUMSTANCEICLAIMS MADE EXTENSION

        If during the Policy Period any Insured first becomes aware or has reasonable grounds to suspect that an

        Insured has committed or may have committed a specific Wrongful Act for which coverage is otherwise
        provided hereunder, and provided the Insured during the Policy Period gives notice to the Company of:

        A.    the specific    Wrongful Act;
        B.    the injury or    damage which has      resulted or   may   result   from such Wrongful Act; and

        C.    the circumstances by which the Insured          first   became aware     of or suspected such   Wrongful Act;

        then any Claim that may subsequently be made against any Insured arising out of such Wrongful Act shall
        be deemed for the purposes of this insurance to have been made during the Policy Period.

VIII.   EXTENDED REPORTING PERIODS

        A.    Automatic Extended Reporting Period. If the Company or the Named Insured shall cancel or refuse
              to renew this Policy, then the Company shall provide the Named Insured an automatic and
              noncancellable extension of this Policy, subject otherwise to its terms, Limits of Liability, exclusions and
              conditions, to apply to Claims first made against the Insured during the ninety (90) days immediately
              following the effective date of such nonrenewal or cancellation, for any Wrongful Act committed before
              the effective date of such nonrenewal or cancellation and after the Retroactive Date, and otherwise




 AES PL       005 01 14                                                                                                 Page 10 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 83 of 121 PageID 90


         covered by this insurance. This Automatic Extended Reporting Period shall terminate after ninety (90)
         days from the effective date of such nonrenewal or cancellation.

   B.    Optional Extended Reporting Period. If the Company or the Named Insured shall cancel or refuse to
         renew this Policy, then the Named Insured, upon payment of an additional premium as set forth herein,
         shall have the option to extend this Policy, subject otherwise to its terms, Limit of Liability, exclusions and
         conditions, to apply to Claims first made against the Insured during the Optional Extended Reporting
         Period as purchased immediately following the effective date of such nonrenewal or cancellation, for any
         Wrongful Act committed before the effective date of such nonrenewal or cancellation and after the
         Retroactive Date, and otherwise covered by this insurance. The extension, if purchased, shall be
         endorsed hereto and shall be referred to as the “Optional Extended Reporting Period.” The premium and
         the extension period for the Optional Extended Reporting Period, if purchased, shall be determined by the
         Company to be agreed to by the Insured.

   C.    The Named Insured’s             option to elect the Optional Extended Reporting Period           must be exercised by
         notice   in   writing to the   Company      not later than thirty (30) days after the effective date of the nonrenewal
         or cancellation of this Policy.      If   the premium for the Optional Extended Reporting Period is not paid within
                   days of the effective date of the nonrenewal or cancellation of
         thirty (30)                                                                           this Policy, the option to elect   the
         Optional Extended Reported Period shall be void.


   D.    At the commencement of the Optional Extended Reporting Period, the entire premium shall be deemed
         fully earned, and in the event the Named Insured terminates the Optional Extended Reporting Period for
         any reason, the Company shall not be liable to return to the Named Insured any portion of the premium
         for the Optional Extended Reporting Period.


   E.    Unless expressly waived by the Company, As a condition precedent to the Named Insured’s option to
         elect the Optional Extended Reporting Period, any and all premiums and Retentions that are due must
         have been paid and the Named Insured must have complied with all other terms and conditions of this
         Policy. If such conditions precedent are not satisfied or if the notice required under this Section VII. C. is
         not timely given to the Company, the Named Insured shall not at a later date be able to exercise such
         opﬂon.

   F.    If this Policy is cancelled or nonrenewed due to the nonpayment of premium, the Automatic Extended

         Reporting Period or Optional Extended Reporting Period shall not be available to any Insured. The
         Automatic Extended Reporting Period or Optional Extended Reporting Period shall not be available to
         any Insured: (i) whose fraud causes this Policy to be cancelled or nonrenewed, or (ii) whose license, right
         to practice, or right to conduct business has been revoked, suspended by, or surrendered at the request
         of,   any regulating   authority.


   G.    The                           which Claims must first be made against the Insured and reported to the
                fact that the period during
         Company    under this Policy is extended by virtue of any Automatic Extended Reporting Period or
         Optional Extended Reporting Period shall not in any way increase the Limits of Liability ofthis Policy.


   H.    The first ninety (90) days of the Optional Extended Reporting Period,            if   purchased, shall run concurrently
         with the Automatic Extended Reporting Period.


   |.    Nonpracticing Reporting Period. If any Insured (except any part time, per diem, of counsel, or
         independent contract attorney) shall permanently retire or otherwise cease the private practice of law
         during the Policy Period, then such Insured, upon payment of an additional premium, which shall be
         determined by the Company and agreed to by the Insured, shall have the option to extend the insurance
         afforded by this Policy subject otherwise to its terms, limit of liability, exclusions and conditions, to apply to
         Claims first made against the Insured and reported to the Company during such Nonpracticing
         Extended Reporting, as elected by such Insured, immediately following the date of the expiration of this
         Policy or the effective date of this Policy's cancellation, if sooner, hereinafter referred to as the
         “Nonpracticing Reporting Period.” Coverage for the Nonpracticing Reporting Period shall only apply to a
         Wrongful Act committed or alleged to have been committed by the Insured in rendering or failing to


AES PL   005 01 14                                                                                                    Page   11 of 14
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 84 of 121 PageID 91


             render Professional Services before the Insured's date of retirement or cessation of the private practice
             of law  and which is otherwise cqvered by this Policy and, provided further that there is no other insurance
             in effect on or after the Insureds date of retirement or cessation of the practice of law which covers the

             Insured for such liability or Claim and the Insured has not engaged in the practice of law since
             retirement or when he or she otherwise ceased the practice during the Policy Period. Any such other
             insurance shall render coverage for the Nonpracticing Reporting Period inapplicable and of no force or
             effect, even if the limits of liability of such other insurance may be inadequate to pay all losses and Claim
             Expenses and/or the deductible amount and deductible provisions of such other insurance may be
             different from those of this Policy.


             The extension    of   coverage   for the Nonpracticing Reporting Period shall       be endorsed   to this Policy,   if

             elected.


             As a condition precedent to any Insured electing the Nonpracticing Reporting Period, the full annual
             premium of this Policy and any Retentions that are due must have been paid and all other terms and
             conditions of this Policy must haye been fully complied with. The Nonpracticing Reporting Period shall not
             be available when any Insureds license or right to practice his or her profession is revoked, suspended
             by or surrendered     at the request of   any regulatory or judicial   authority.


             The Insured's    right to elect the   Nonpracticing Reporting Period must be exercised by written notice ngt
             later than sixty (60) days after the expiration date of this Policy or the effective date of this Policys
             cancellation, if sooner. Such notice must indicate the total extension period desired and must include full
             payment of premium, if any, for such Nonpracticing Reporting Period.


 IX.   GENERAL CONDITIONS

       A.    Subrogation. In the event of any payment under this Policy, the Company shall be subrogated to all the
             Insured’s rights of recovery therefore against any person or organization. The Insured shall execute
             and deliver instruments and papers and do whatever else is necessary to secure such rights and the
             Insured shall do nothing to prejudice such rights. Any amount recovered upon the exercise of such rights
             of subrogation shall be applied as follows: first, to the repayment of expenses incurred toward
             subrogation; second, to Damages and/or Claim Expenses paid by the Insured in excess of the Limits of
             Liability hereunder; third, to Damages and/or Claim Expenses paid by the Company; fourth, to
             Damages and Claim Expenses paid by the Insured in excess of the retention; and last, to repayment of
             the retention.


       B.    Action Against the Company.           No action shall lie against the Company unless, as a condition
             precedent thereto, the Insured shall have fully complied with all the terms of this Policy, nor until the
             amount of the obligation of the Insured to pay shall have been fully and finally determined either by
             judgment against the Insured after actual trial or by written agreement of the Insured, the claimant and
             the Company. In the event any person or organization or the legal representative thereof has secured a
             judgment against an Insured and such judgment remains unsatisfied after the expiration of thirty (30)
             days from the service of notice of entry of the judgment upon the attorney for the Insured, or upon the
             Insured, and upon the Company, then an action may, except during a stay or limited stay of execution
             against the Insured on such judgment, be maintained against the Company under this Policy for the
             amount of such judgment to the extent of the insurance afforded by this Policy. Nothing contained in this
             Policy shall give any person or organization the right to join the Company as a party in any action against
             any insured to determine the Insured’s liability. Bankruptcy or insolvency of any Insured or of the
             Insured’s estate shall not relieve the Company of any of its obligations hereunder.

       C.    Application. In issuing this Policy, the Company has relied upon the statements, representations and
             information contained in the Application.      Every Insured acknowledges and agrees that all such
             statements, representations and information (i) are true and accurate, (ii) were made or provided in order
             to induce the Company to issue this Policy, and (iii) are material to the Company’s acceptance of the risk




AES PL 005      01 14                                                                                              Page 12 of 14
          Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                          Page 85 of 121 PageID 92


    towhich this Policy applies. If any of the statements, representations or information in the Application are not
    true and accurate, there shall be no coverage for any Claim under this Policy with respect to any Insured
    Person who knew, as of the effective date of the Policy Period, of such information that was not truthfully and
    accurately disclosed in the Application. The knowledge of any Insured Person shall not be imputed to any
    other Insured Person for the purposes of determining coverage.


     D.    False or Fraudulent Claims.    If any Insured shall commit fraud in proffering any Claim, whether as to the

           amount         Claim or otherwise, this insurance shall be void as to such Insured from the date such
                       of the
           fraudulent Claim is proffered.


     E.    Other Insurance. This insurance shall be excess over any other valid and collectable insurance available
           to the Insured whether such other insurance is stated to be primary, contributory, excess, contingent or
           otherwise, unless such other insurance is written only as specific excess insurance over the Limit of
           Liability   provided       in this   Policy.


     F.    Changes. Notice       any agent or knowledge possessed by any agent or other person acting on behalf of
                                       to
           the   Company                    waiver or a change in any part of this Policy or estop the Company from
                                shall not affect a
           asserting any right under the terms of this Policy, nor shall the terms of this Policy be waived or changed,
           except by written endorsement issued to form a part of this Policy.

    G.     Assignment. Assignment                   of interest   under    this Policy shall not bind the   Company         unless   its   consent   is

           endorsed      in   writing hereon.


     H.    Cancellation.This Policy may be canceled by the Named Insured by mailing or delivering prior                                       written
                      Company or by surrender of this Policy to the Company.
           notice to the                                                       this Policy is canceled      If                                by the
           Named Insured, the Company shall retain the greater of the customary short rate proportion                                         of the
           premium hereon or the Earned Minimum Premium set forth in the Declarations. This Policy may also be
           canceled by or on behalf of the Company by delivering to the Named Insured by registered, certified or
           other first class mail, or by electronic means, written notice stating when not less than ninety (90) days
           after the date of such notice the cancellation shall be effective. The proof of delivery of such notice shall
           be sufficient proof of notice. If this Policy is canceled by or on behalf of the Company, the Company shall
           retain the pro rata proportion of the premium hereon. The Company may cancel this Policy on ten (10)
           days notice for nonpayment of premium due.

     |.    Conformity to Statute. Any terms                  of this Policy   which are in conflict with the terms of any applicable laws
           construing this Policy are hereby              amended     to   conform to such laws.

    J.     Singular      Form    of a Word.          Whenever      the singular form of a defined word           is   used herein, the same     shall
           include the plural         when      required by context.


     K.    Named       Insured Authorization. By acceptance of                                  Named Insured agrees to act on behalf
                                                                                 this Policy, the
           of every Insured with respect to the                   payment or     return ofpremium, the receipt and acceptance of any
           endorsements, the cancellation of the Policy,                    the negotiation of renewal, and the giving and receiving of
           any notice provided for by the terms and conditions of                   this Policy.


     L.    Mergers and Acquisitions.
           1.    If, during the Policy Period, the Named Insured acquires a majority of the assets of another entity,


                 creates another entity, or acquires any entity by merger into or consolidation with the Named
                  Insured, such entity shall not be covered under this Policy unless the Insured, prior to such
                 acquisition or creation:

                 a.    gives written notice of such acquisition or creation to the                 Company;
                 b.    pays any additional premium required by the Company; and

                 c.    agrees    to   any   additional terms      and conditions of   this Policy    as required by the      Company.



AES PL 005       01 14                                                                                                               Page 13 of 14
      Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                     Page 86 of 121 PageID 93


          2.    If,   during the Policy Period, any of the following events occur:

               a.      the acquisition of the   Named    Insured, or   all   of or substantially   all   of   its assets, by another entity,

                       or the merger or consolidation of the       Named       Insured   into or with         another entity such that the
                       Named   Insured   is   not the surviving entity; or

               b.      the obtaining by any person, entity or affiliated group of persons or entities of the right to elect,
                       appoint or designate at least 50% of the partners, principals, or directors of the Named Insured,


               then, coverage under this Policy         willcontinue in full force and effect until the termination of this Policy,
               but only with respect to        Claims   forWrongful Acts taking place before such event. Coverage under
               this Policy will   cease as of     the effective date of such event with respect to Claims for Wrongful Acts
               taking place after such event.


     M.   Bankruptcy. The bankruptcy or insolvency of the Insured shall not                  relieve the        Company     of   its   obligations
                       Company of its rights or defenses under this Policy.
          nor deprive the




AES PL 005     01 14                                                                                                             Page 14 of 14
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                              Page 87 of 121 PageID 94

POLICY NUMBER: AES1045271 03                                                                 PROFESSIONAL LIABILITY
                                                                                                    AES PL 014 01 14




              POLICYHOLDER’S GUIDE TO REPORTING A
                  PROFESSIONAL LIABILITY CLAIM
   A.    As soon as you are aware    of an event that will give rise to a claim being made against you, please be
         sure to immediately report the matter to AmTrust North America. Be sure to include your policy number
         and the name of the insured as it is stated on the policy.


   B.    New claims may     be reported 24/7   to   AmTrust North America as      follows:



                 1.   By   Mail:                        AmTrust North America
                                                        P.O. Box 650767
                                                        Dallas, TX 75265-0767


                2.    By   Fax:                         (877) 669-9140


                 3.   By   Electronic Mail:             professionalclaims@amtrustes.com

                4.    By Telephone:                     (866) 272-9767




   C.    AmTrust North America Claim          Office   may be reached as   follows:


                 1.   By   Mail:                        AmTrust North America
                                                        135 S. LaSalle St. Suite 1925
                                                        Chicago, |L. 60603

                2.    By Telephone:                     Jay Fenton       312-803-6083
                                                        PaulPoppish      312-803-4630

                 3.   By   Fax:                         31 2-781 -O423




AES PL 014   01 14                            AmTrust E&S Insurance Services,         Inc.                 Page   1   of   1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 88 of 121 PageID 95
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                   Page 89 of 121 PageID 96

POLICY NUMBER: AES1045271 O3                                                        PROFESSIONAL LIABILITY
                                                                                           AES PL 017 01 14


        THIS   ENDORSEMENT CHANGES THE                 POLICY. PLEASE             READ   IT   CAREFULLY.


                          TOTAL TERRORISM EXCLUSION

In consideration of the premium charged, it is hereby understood and agreed that this Policy does not apply   to
any Claim based upon, arising out of, or involving in any way “an act of terrorism” as defined in the “U.S.
Terrorism Risk Insurance Act of 2002” as amended.




All   other terms and conditions remain unchanged.




AES PL     017 01 14                     AmTrust E&S Insurance Services,   Inc.                      Page     1    of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 90 of 121 PageID 97
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                        Page 91 of 121 PageID 98

POLICY NUMBER: AES1045271 03                                                                                 PROFESSIONAL LIABILITY
                                                                                                                    AES PL 031 01 14


            THIS   ENDORSEMENT CHANGES THE                                    POLICY. PLEASE               READ   IT   CAREFULLY.


                        NUCLEAR ENERGY                                        LIABILITY             EXCLUSION

In    consideration of the       premium charged           it   is   hereby understood and agreed    that:


|.     This Policy does not apply:


       A.    Under any coverage           part, to   Bodily Injury or Property        Damage

             1.    with respect to which an Insured under this Policy                is   also an insured under a nuclear      liability   policy
                   issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters
                   or Nuclear Insurance Association of Canada, or would be an Insured under any such policy but for its
                   termination upon exhaustion of its limit of liability; or


             2.    resulting from the      hazardous properties of nuclear material and with respect              to   which   (a)   any person or
                   organization     is   required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                   any law amendatory    thereof, or (b) the Insured is, or had this Policy not been issued would be, entitled
                   to indemnity from the United States of America, or any agency thereof, under any agreement entered
                   into by the United States of America, or any agency thereof, with any person or organization.


       B.    Under any Medical Payments Coverage, or any Supplementary Payments Provision relating to first aid,
             to expenses incurred with respect to Bodily Injury resulting from the hazardous properties of nuclear
             material and arising out of the operation of a nuclear facility by any person or organization.




       C.    Under any       Liability   Coverage,    to   Bodily Injury or Property        Damage    resulting from the   hazardous
             properties of nuclear material,          if




             1.    the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf                    of,   an
                   Insured or (b) has been discharged or dispersed therefrom;

             2.    the nuclear materialis contained in spent fuel or waste at any time possessed, handled, use,

                   processed, stored, transported or disposed of by or on behalf of an Insured; or


             3.    the Bodily Injury or Property    Damage arises out of the furnishing by an Insured of Professional
                   Services, materials, parts or equipment in connection with the planning, construction, maintenance,
                   operation or use of any nuclear facility, but if such facility is located within the United States of
                   America, its territories or possessions or Canada, this Exclusion (3) applies only to property damage
                   to such nuclear facility and any property threat


||.    As used     in this   endorsement:

       "hazardous properties" include radioactive, toxic or explosive properties;

       "nuclear material”       means source         material, special nuclear material or by—product material;




AES PL        031 01 14                                    AmTrust E&S Insurance Services,          Inc.                              Page    1   of 2
            Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                       Page 92 of 121 PageID 99



       "source material," "special nuclear material," and "by—product material" have the meanings given them                           in   the
      Atomic Energy Act of 1954 or    in any law amendatory thereof,


       "spent fuel"       means any fuel element              or fuel component, solid or liquid, which has been used or        exposed     to
       radiation    in   a nuclear reactor;

       "waste"      means any waste            material (1) containing by—product material and (2) resulting from the operation by
       any person or organization of any nuclear               facility included within the definition of nuclear facility under
       Paragraph (a) or (b) thereof,

       "nuclear     facility"   means:

        1.   any nuclear        reactor,


       2.    any equipment or device designed or used                       for (a) separating the isotopes of   uranium or plutonium,
             (b)   processing or         utilizing   spent   fuel,   or (c) handling, processing or packaging waste,


       3.    any equipment or device used for the processing, fabricating or alloying of special nuclear material if at
             any time the total amount of such material in the custody of the Insured at the premises where such
             equipment or device is located consists of or contains more than 25 grams of plutonium or uranium 233 or
             any combination thereof, or more than 250 grams of uranium 235,

       4.    any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste,
             and includes the site on which any of the foregoing is located, all operations conducted on such site and all
             premises used for such operations;


      "nuclear reactor"         means any apparatus designed                  or used to sustain nuclear fission   in   a self—supporting chain
      reaction or to contain a critical    mass of fissionable               material;


      "Property      Damage"        is   amended      to include all    forms of radioactive contamination of property.




All   other terms and conditions remain unchanged.




AES PL        031 01 14                                      AmTrust E&S Insurance Services,        Inc.                           Page 2 of 2
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                             Page 93 of 121 PageID 100

POLICY NUMBER: AES1045271 03                                                                   PROFESSIONAL LIABILITY
                                                                                                      AES PL 048 01 14


         THIS    ENDORSEMENT CHANGES THE                           POLICY. PLEASE            READ   IT    CAREFULLY.


                        50/50         CONSENT TO SETTLE CLAUSE
                                          FOR LAWYERS

In    consideration of the   premium charged,   it   is   hereby understood and agreed that Section      |.D. of this   Policy
shall   be amended    to read   as follows:

Section     |.      INSURING AGREEMENTS


D.     Consent to   Settle.   The Company     shall   have the    make any investigation it deems necessary and,
                                                                 right to
       with the written consent of the Insured,       make any
                                                          settlement of a Claim covered by this Policy. If the
       Company recommends         settlement or compromise of a Claim, and the Insured refuses to give written
       consent to settlement as recommended by the Company, then the Insured thereafter shall negotiate or
       defend such Claim independently of the Company and on the Insured’s own behalf. In such event, the
       Insured shall be solely responsible for fifty percent (50%) of all Claim Expenses incurred or paid by the
       Insured after the date the Insured refused to consent to settlement as recommended by the Company, and
       the Insured shall also be responsible for fifty percent (50%) of all Damages in excess of the amount for which
       settlement could have been made as recommended by the Company; provided that the Company’s liability
       under this Policy for such Claim shall not exceed the remaining portion of the applicable Limits of Liability.




All   other terms and conditions remain unchanged.




AES PL      048 01 14                          AmTrust E&S Insurance Services,        Inc.                               Page    1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 94 of 121 PageID 101
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 95 of 121 PageID 102

POLICY NUMBER: AES1045271 03                                                                           PROFESSIONAL LIABILITY
                                                                                                              AES PL 050 01 14


           THIS       ENDORSEMENT CHANGES THE                   POLICY. PLEASE                     READ    IT   CAREFULLY.


                                  MINIMUM RETAINED PREMIUM

It   is   hereby understood and agreed that paragraph |X.H.      is   deleted   in its   entirety   and replace with the   following:


Section         IX.   GENERAL CONDITIONS


H.        Cancellation. This Policy may be canceled by the Named Insured by mailing or delivering prior written
          notice to the Company or by surrender of this Policy to the Company.               If this Policy is canceled by the

          Named Insured, the Company shall retain the greater of the customary short rate proportion of the premium
          hereon or $7 056         . This Policy may also be canceled by or on behalf of the Company by delivering to
          the Named Insured by registered, certified or other first class mail, or by electronic means, written notice
          stating when not less than ninety (90) days after the date of such notice the cancellation shall be effective.
          The proof of delivery of such notice shall be sufficient proof of notice. If this Policy is canceled by or on behalf
          of the Company, the Company shall retain the pro rata proportion of the premium hereon. The Company
          may   cancel this Policy on ten (10) days notice for nonpayment of premium due.




All   other terms and conditions remain unchanged.




AES PL          050 01 14                       AmTrust E&S Insurance Services,             Inc.                           Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 96 of 121 PageID 103
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 97 of 121 PageID 104

POLICY NUMBER: AES1045271 03                                                                          PROFESSIONAL LIABILITY
                                                                                                             AES PL 088 01 14


         THIS    ENDORSEMENT CHANGES THE                                POLICY. PLEASE             READ      IT   CAREFULLY.


                  OPTIONAL EXTENDED REPORTING PERIOD
                                                      AMENDMENT

In    consideration of the      premium charged, it   is   hereby understood and agreed that Section          VIII. B.   of this Policy
shall   be deleted    in its          and replaced
                               entirety               with the following:


SECTION       VIII.   EXTENDED REPORTING PERIODS


B.     Optional Extended Reporting Period.                 If   the   Company   or the   Named     Insured   shall cancel or refuse to
       renew this Policy, then the Named Insured, upon payment of an additional premium as set forth herein, shall
       have the option to extend this Policy, subject otherwise to its terms, Limits of Liability, exclusions and
       conditions, to apply to Claims first made against the Insured during the 12, 24, 36, 48, or 60 months as
       purchased immediately following the effective date of such nonrenewal or cancellation, for any Wrongful Act
       committed before the effective date of such nonrenewal or cancellation and after the Retroactive Date, and
       otherwise covered by this insurance. The extension, if purchased, shall be referred to as the "Optional
       Extended Reporting Period." The premium for the Optional Extended Reporting Period, if purchased, shall be
       12 months at 100%, 24 months at 150% ,36 months at 175% 48 months at 200%, or 60 months at 250% of
                                                                                   ,




       the full annual premium for this Policy, plus any additional premium owed for this Policy




A||   other terms and conditions remain unchanged.




AES PL      088 01 14                          AmTrust E&S Insurance Services,              Inc.                              Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 98 of 121 PageID 105
 Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 99 of 121 PageID 106


POLICY NUMBER AES1045271 03   :                                                              PROFESSIONAL LIABILITY
                                                                                                    AES PL 091 01 14

               THIS     ENDORSEMENT CHANGES THE                   POLICY. PLEASE     READ     |T   CAREFULLY.

                                  SPLIT RETROACTIVE               DATE ENDORSEMENT
In    consideration of the premium charged,        it   is   hereby understood and agreed    that:


The     liability   of the   Company for all Claims Expenses and Damages           for   each Claim made against the
Insured      for    a Wrongful Act and the Retroactive Date of the Declarations            is revised as follows:



First   Retroactive Date                 :        3/6/2018


            Program Structure                :    SELF INSURED RETENTION I DEDUCTIBLE
                                                  $ 10,000 Each Claim
                                                  $ NIA Aggregate

            Limits of Liability          :
                                                  $ 1,000,0000 Each Claim
                                                  $ 2,000,000 Aggregate

Second Retroactive Date                      :     12/28/2017

            Program Structure            :        SELF INSURED RETENTION I DEDUCTIBLE
                                                  $ 10,000 Each Claim
                                                  $ NIA Aggregate

            Limits of Liability          :
                                                  $ 500,000 Each Claim
                                                  $ 1,000,000 Aggregate

Third Retroactive Date                   :         12I28I2010

            Program Structure            :        SELF INSURED RETENTION I DEDUCTIBLE
                                                  $ 10,000 Each Claim
                                                  $ NIA Aggregate

            Limits of Liability          :
                                                  $ 100,000 Each Claim
                                                  $ 300,000 Aggregate



This endorsement has no impact, and shall not increase, the Policy Period Aggregate as state                in   the
Limits of Insurance and Maximum Limit sections of the Declarations.


All   other terms and conditions of this Policy remain unchanged.




AES PL 091 01 14                                 AmTrust E&S Insurance      Services, Inc.                 Page 1 of 1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 100 of 121 PageID 107




                     Tm   mus;   WW:   mums?”   WW   m
                                                         \     w

                                                             ‘5;
                                                                    r 3": ”m
                                                                   16$   u     Mam‘k;
       Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 101 of 121 PageID 108

POLICY NUMBER: AES1045271 O3                                                                               PROFESSIONAL LIABILITY
                                                                                                                  AES PL 103 01 14


           THIS      ENDORSEMENT CHANGES THE                       POLICY. PLEASE                    READ      IT   CAREFULLY.


              COVERAGE EXTENSION                                        — CRISIS                MANAGEMENT

 In consideration of the premium charged, it is hereby understood and agreed that the Company shall provide

 a $ 10,000               sublimit for Crisis Management Expenses the Insured incurs resulting directly from
 any Claim covered under           this policy.   The   sublimit shall be part of     and not   in   addition to the Limit of Liability
 set forth     in    the Declarations Page.



 It   is   further understood   and agreed    that the following definition shall     be added       to   Section   |l   of this Policy:


 Section       ||.      DEFINITIONS

 “Crisis      Management Expenses” means                the reasonable and necessary costs of retaining for a stipulated
 period of time with the prior approval of the           Company, an independent          public relations consultant           and the cost
 of associated advertising         and public   relations   media and   activities.




 All   other terms and conditions remain unchanged.




AES PL        103 01 14                           AmTrust E&S Insurance Services,           Inc.                                   Page    1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 102 of 121 PageID 109
        Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                             Page 103 of 121 PageID 110

POLICY NUMBER: AES1045271 03                                                                   PROFESSIONAL LIABILITY
                                                                                                      AES PL 111 01 14


           THIS   ENDORSEMENT CHANGES THE                          POLICY. PLEASE            READ   IT   CAREFULLY.



                   SELF INSURED RETENTION AMENDMENT
                      FOR ARBITRATION OR MEDIATION

In    consideration of the   premium charged,   it   is   hereby understood and agreed that the following   shall   be added    to
Section V.D. of this Policy:



If   the   Company and   the Insured agree to use arbitration or mediation to resolve a Claim, and the          Company and
the Insured subsequently resolve the Claim by arbitration or mediation, then the seIf-insured retention obligation
of the Insured for such Claim shall be reduced by fifty percent (50%) to a maximum reduction of $25,000.




All   other terms and conditions remain unchanged.




AES PL       111 01 14                      AmTrust E&S Insurance Services,           Inc.                           Page   1   of1
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19   Page 104 of 121 PageID 111
           Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                          Page 105 of 121 PageID 112
                                                                   Privacy Policy
                                          Associated Industries Insurance Company,                               Inc.


We value your business and trust in                    us and respect the privacy and confidentiality of your nonpublic personal information.


Our Practices Regarding Privacy and                            Confidentiality

We are committed             to   keeping your information secure and confidential, regardless of whether information              is   received by
mail, telephone, Internet or in person.


The nonpublic personal              information about you that         is   collectedis utilized only to the extent necessary to effect, deliver,

administer or enforce insurance service to you and                     is   disclosed only as permitted by law.   We   may also disclose certain
information to nonaffiliated third parties.


If   you prefer that   we     not disclose nonpublic personal information about you to third parties, you may opt out of those
disclosures, that      is,   you  may direct us not to make those disclosures by contacting us at the address and phone number
listed   below.


Likewise, to the extent            we    utilize other organizations, such as general agents and third party administrators, to support our
business;    we    require        them   to   abide by the requirements of the applicable privacy laws and by our privacy policy.


Information        We Collect
We gather information  about you in connection with providing our products and services to you and to support our
business operations. This includes information you may provide to us, such as from your insurance application, and
information about you from another source, such as a credit bureau.


Information        We May Disclose To Affiliates                     or Third Parties

Except as noted herein,              we do         not disclose nonpublic personal information unless authorized by you.          We     may, without
authorization but only as permitted or required by law, provide nonpublic personal information about you to persons or
organizations both inside and outside of Associated Industries Insurance Company, Inc. in order to fulfill a transaction
requested, service policies, investigate and/or handle claims, detect and/or prevent fraud, participate in insurance support
organizations, or comply with lawful requests from regulatory or law enforcement authorities or a court of law. These
include, for    example: affiliated companies, claims adjusters or administrators, insurance agents or brokers, medical
providers,    program managers, consumer reporting agencies, governmental agencies, auditors, lienholders, mortgagees,
and assignees.

Information Confidentiality and Security

We   restrict access to nonpublic personal information about you to those employees who need to know that information in
order to provide products or services to you.                     We
                                                     maintain physical, electronic, and procedural safeguards that comply
with federal regulations to guard your nonpublic personal information.


Access       to   Your Information

You have    the right to know what kind of information we keep in our files about you, to have the reasonable access to it
and receive a copy. Contact us at the address noted below should you have questions about what information we may
have on file. All written requests must include your name, address, telephone number, and a photocopy of a picture ID for
identification purposes.    We are dedicated to maintaining accurate customer records and shall strive to correct any
inaccurate information noted in a timely manner.


Associated Industries Insurance Company,                                Inc.
Associated Industries Insurance Company, Inc.
P.O. Box 318004
Cleveland,    OH    44131-0880
Attention:    Privacy  Manager



AES PN 08         11
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                        Page 106 of 121 PageID 113




                      M   ”SM   HUM   9.1   3],   {W'WL   gm   ﬂ   Al   EM   MIL
                                                                                                                                             FILED
                                                                                                                                 DALLAS COUNTY
3-ClT-ATTY                                                                                                                       1/31/2018 4:17   PM
     Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 107 of 121 PageID 114                      FELICIA PITRE
JURY DEMAN D                                                                                                                     DISTRICT CLERK

                                                                                                                         Marcus Turner
                                                               DC-1 8-01 385
                                        CAUSE NO.


     JB&A EXTENDED WARRANTIES,                                 §               IN   THE JUDICIAL DISTRICT
     LLC                                                       §
                                                               §
                         PLAINTIFF                             §
                                                               §
     v.                                                        §                                DISTRICT COURT
                                                               §
     VELA WOOD, P.C., AND                                      §
     RADNEY WOOD, INDIVIDUALLY                                 §
                                                               §
                         DEFENDANTS                            §               DALLAS COUNTY, TEXAS

                                        PLAINTIFF’S ORIGINAL PETITION

               COMES NOW JB & A Extended Warranties,                      LLC,   Plaintiff in the above-captioned       and

     numbered        cause, and ﬁles this Original Petition complaining 0f Vela               Wood,    P.C. and     Radney

     Wood,     individually,     and would respectfully show unto the Court the following:

                                          I.   DISCOVERY CONTROL PLAN

               1.1       Plaintiff afﬁrmatively pleads that discovery should              be conducted in accordance


     with discovery control plan, level         3,   under Rule 190.4 of the Texas Rules of Civil Procedure, and


     Plaintiff hereby     moves    for entry   0f a scheduling order upon the appearance 0f the Defendants.


                                                         II.   PARTIES

               2.1       Plaintiff,   JB&A     Extended Warranties, LLC,             is   a limited liability     company

     organized under the laws 0f the State of Texas, authorized t0 d0 business in the State 0f Texas,


     with a principal place 0f business in Dallas County, Texas and may be served With process through


     its   attorney,   Frank   Hill, Hill Gilstrap, P.C.,   1400    W. Abram     Street, Arlington,   Texas 76013.

               2.2       Defendant Vela Wood, P.C.          is   a professional corporation organized under the laws


     ofthe State 0f Texas. Vela Wood, P.C.             may be      served With process by serving     its   registered agent




     PLAINTIFF’S ORIGINAL PETITION                                                                                    Page   1




                                               EXHIBIT C
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                  Page 108 of 121 PageID 115


Kevin M. Vela located at 5307 E. Mockingbird Lane, Suite 802, Dallas, TX 75206 or wherever he

may be found.

       2.3      Defendant Radney Wood is an individual residing in Austin, Texas and he may be

served with process at 222 E. Riverside, Apartment 230, Austin, Texas 78704 or at 5307 E.

Mockingbird Lane, Suite 802, Dallas, TX 75206, which is his place of business, or wherever he

may be found.

       2.4      Vela Wood, P.C. and Radney Wood, individually, will be collectively referred to

herein as “Defendants.”

                              III. JURISDICTION AND VENUE

       3.1      This Court has subject matter jurisdiction over this action because the amount in

controversy exceeds this Court’s minimum jurisdictional limits.

       3.2      This Court has personal jurisdiction over Vela Wood, P.C. because it is a Texas

professional corporation organized under the laws of the State of Texas and its principal place of

business is 5307 E. Mockingbird Lane, Suite 802, Dallas, TX 75206. Further, this suit, wholly or

in part, concerns acts or omissions committed by Vela Wood, P.C. in the State of Texas.

       3.3      This Court has personal jurisdiction over Radney Wood, individually, because he

is a resident of the State of Texas and this suit, wholly or in part, concerns acts or omissions

committed by Radney Wood, in the State of Texas.

       3.4      Pursuant to Section 15.002(a)(3) of the Texas Civil Practices and Remedies Code,

venue is proper in Dallas County, Texas, because Dallas County, Texas is the county in which

Vela Wood, P.C.’s principal office in the State of Texas is located.

       3.5      Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff states that at

this time they seek monetary relief over $1,000,000.



PLAINTIFF’S ORIGINAL PETITION                                                                Page 2
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                              Page 109 of 121 PageID 116


                                                   IV.   FACTS

          4.1     Defendants are attorneys that represented JB            & A Extended Warranties, LLC (“JB
& A”) as recently as December 2017.          Accordingly, Defendants           owe ﬁduciary     duties to   JB   & A.
          4.2     Defendants have breached their ﬁduciary duties to JB             & A and violated the Canons
of Ethics.


                                       V.    CAUSES OF ACTION

          5.1     Alternative Pleadings.     To   the extent necessary, each of the claims set forth             below

is   pleaded in the alternative. Plaintiff incorporates    all   paragraphs above and below as        if fully stated



herein.


COUNT 1:          Breach of Fiduciary Duties bv Defendants

          5.2     Defendants are attorneys that represented Plaintiff as recently as December 2017.


Accordingly, Defendants       owe   duties 0f the highest ﬁdelity         and loyalty     to Plaintiff. Defendants’


actions and/or omissions constitute breaches 0f their ﬁduciary duties to Plaintiff.                         As   such,


Defendants’ breaches directly and proximately caused and continues t0 cause actual and


consequential damages t0 Plaintiff. Plaintiff s injury resulted from Defendants’ intentional deceit,


gross negligence, malice, 0r actual fraud, Which also entitles Plaintiff t0 exemplary damages under


Texas Civil Practice     & Remedies Code      §41.003(a).        As   a result, Plaintiff has been   damaged      in   an


amount within     the jurisdictional limits of this Court, for        which he now   sues.


COUNT 2:
          5.3
                  M
                  Defendants made actual misrepresentations t0               Plaintiff.   Defendants knew these


representations were false. Plaintiff relied 0n the representations 0f Defendants               which   directly   and

proximately caused and continues to cause actual and consequential damages t0 Plaintiff in excess


0f the    minimum jurisdictional    limits   0f   this Court. Plaintiff’s injury resulted       from Defendants’




PLAINTIFF’S ORIGINAL PETITION                                                                                    Page   3
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                              Page 110 of 121 PageID 117


intentional deceit, gross negligence, malice, 0r actual fraud,                 Which    also entitles Plaintiff t0


exemplary damages under Texas Civil Practice              & Remedies Code §41 .003(a). As a result, Plaintiff
has been damaged in an amount within the jurisdictional limits 0f this Court, for which he                         now

sues.


COUNT 3:             Negligence/Gross Negligence

          5.4        Defendants’ acts and omissions described herein constitute negligence. Defendants


owed     a duty to Plaintiff and breached that duty        When Defendants      failed t0 exercise that degree       0f


care that a reasonably prudent person             would     in a similar situation. Defendants’ acts and/or


omissions, involved an extreme degree of risk, considering the probability and magnitude 0f the


potential     harm   t0 others,   When Viewed from      the standpoint 0f Defendants. Defendants           had   actual,


subj ective awareness of the risk involved, but nevertheless proceeded with conscious indifference


t0 the rights and/or welfare        0f Plaintiff. As a direct and proximate result of such negligence and/or


gross negligence, Plaintiff has been        damaged in an amount in excess of the minimum jurisdictional

limits   of this Court, for which he      now   sues.


                       VI.        ACTUAL DAMAGES, EXEMPLARY DAMAGES,
                                   ATTORNEYS FEES, COSTS, AND INTEREST

          6.1        Actual Damages.     As   a result 0f the wrongful acts 0f Defendants, as alleged above,


Plaintiff has suffered injuries        and actual damages      in a   sum   in excess   0f   this Court’s   minimum

jurisdictional limits. Plaintiff seeks t0 recover all such actual       damages from Defendants occasioned

by   their   wrongful acts and/or omissions.


          6.2        Disgorgement. Plaintiff also pleads for disgorgement 0f any and                all   monies paid


by   Plaintiff t0 Defendants.


          6.3        Exemplary Damages. As described above, Defendants’ breach 0f their ﬁduciary

duties t0 Plaintiff, therefore, exemplary          damages should be awarded against Defendants and                  in



PLAINTIFF’S ORIGINAL PETITION                                                                                    Page 4
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                   Page 111 of 121 PageID 118


favor 0f Plaintiff.         Defendants acted With actual malice and a gross disregard for the rights 0f


Plaintiff With the      knowledge and        intent that      harm would      result to the Plaintiff as a result         0f


Defendants’ conduct. Plaintiff seeks t0 recover exemplary 0r punitive damages in a                            sum   as   may

be reasonably      set in this case.


        6.4        Attorneys” Fees and costs.           For   all   counts, Plaintiff pleads for the recovery 0f          its



attorneys’ fees     and expenses, and Court        costs, t0 the fullest extent          0f applicable law.


        6.5        Pre-iudgment and Post-iudgment              interest.    For   all   counts, Plaintiff pleads for pre-


judgment and post—judgment             interest to the fullest extent      0f applicable law.


                                     VII.     CONDITIONS PRECEDENT

        7.1        A11 conditions precedent t0 Plaintiffs right t0 the relief sought herein have been


performed or have occurred.

                                             VIII.      JURY DEMAND

        8.1        Pursuant to Rule 216 of the Texas Rules 0f Civil Procedure, Plaintiff hereby


requests a jury     trial   and has tendered, 0r Will tender, the requisite             fee.



                                                        PRAYER

        ACCORDINGLY,               Plaintiff respectfully requests that           Defendants be cited to appear and


answer, and that Plaintiff, upon ﬁnal hearing or                trial   0f this cause, be granted judgment against


Defendants awarding Plaintiff its actual and consequential damages, disgorgement 0f all attorney’s


fees paid     by   Plaintiff t0 Defendants,       exemplary damages against Defendants, reasonable and

necessary attorneys’ fees and costs (insofar as                 is   permitted by law), pre- and post-judgment


interest,   and such other and further       relief,   general or special, at law 0r in equity, t0 which Plaintiff


may show      itselfjustly entitled.




PLAINTIFF’S ORIGINAL PETITION                                                                                        Page 5
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19          Page 112 of 121 PageID 119


                                   Respectfully submitted,


                                   /s/   Frank Hill
                                   Frank Hill
                                   State Bar N0. 09632000
                                   ﬂlill@hillgilstrap.com
                                   Gregory A. Eyster
                                   State Bar No. 24054562
                                   gevster@hillgilstrap.com
                                   Hunter Cox
                                   State Bar N0. 24101654
                                   hconghillgilstrap£om
                                   M.    Scott Stooksberry
                                   State    Bar No. 193 1 1 100
                                   msstooksbererDhillgilstrap.com
                                   HILL GILSTRAP,          P.C.
                                   1400 W. Abram
                                   Arlington, Texas 76013
                                   (817) 261-2222
                                   (8 17)   861-4685 fax


                                   and

                                   Blake L. Beckham
                                   StateBar No. 02016500
                                   blake@beckham—group.com
                                   Jose    M.   Portela
                                   State Bar No. 90001241
                                   iose@beckham—group.com
                                   THE BECKHAM GROUP, P.C.
                                   3400 Carlisle, Suite 500
                                   Dallas, Texas 75204


                                   ATTORNEYS FOR PLAINTIFFS




PLAINTIFF’S ORIGINAL PETITION                                                  Page 6
                                                                                                                                     FILED
                                                                                                                          DALLAS COUNTY
                                                                                                                          4/5/2018 4:15   PM
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                              Page 113 of 121 PageID 120                    FELICIA PITRE
                                                                                                                          DISTRICT CLERK




                                          CAUSE NO. DC-18-01385

JB&A EXTENDED WARRANTIES,                                §               IN   THE JUDICIAL DISTRICT
LLC                                                      §
                                                         §
                 PLAINTIFF                               §
                                                         §
v.                                                       §               192ND DISTRICT         COURT
                                                         §
VELA WOOD, P.C., RADNEY WOOD,                            §
INDIVIDUALLY, AND KEVIN VELA,                            §
INDIVIDUALLY.                                            §
                                                         §
                 DEFENDANTS                              §               DALLAS COUNTY, TEXAS

                              PLAINTIFF’S FIRST               AMENDED PETITION
        COMES NOW JB & A Extended Warranties,                       LLC,   Plaintiff in the above-captioned      and

numbered cause, and ﬁles        this First     Amended       Petition complaining 0f Vela   Wood,     P.C.,   Radney

Wood,   individually,   and Kevin Vela, individually, and would respectfully show unto the Court the

following:


                                    I.   DISCOVERY CONTROL PLAN

           1.1   Plaintiff afﬁrmatively pleads that discovery should                be conducted in accordance


With discovery control plan, level        3,   under Rule 190.4 of the Texas Rules 0f Civil Procedure, and


Plaintiff hereby   moves   for entry of a scheduling order          upon the appearance 0f the Defendants.

                                                   II.   PARTIES

        2.1      Plaintiff,    JB   & A    Extended Warranties, LLC,           is   a limited liability   company

organized under the laws of the State 0f Texas, authorized to d0 business in the State 0f Texas,


with a principal place 0f business in Dallas County, Texas, and has previously appeared in                       this


lawsuit.


        2.2      Defendant Vela Wood, P.C.           is   a professional corporation organized under the laws


0f the State 0f Texas. Vela Wood, P.C.           may be      served with process by serving   its   registered agent



PLAINTIFF’S FIRST       AMENDED PETITION                                                                       Page   1




                                         EXHIBIT D
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                  Page 114 of 121 PageID 121


Kevin M. Vela located at 5307 E. Mockingbird Lane, Suite 802, Dallas, TX 752f06, and it has

previously appeared in this lawsuit.

       2.3     Defendant Radney Wood is an individual residing in Austin, Texas and he may be

served with process at 222 E. Riverside, Apartment 230, Austin, Texas 78704, and he has

previously appeared in this lawsuit.

       2.4     Defendant Kevin Vela is an individual residing in Dallas, Texas and he may be

served with process at 6138 Velasco Avenue, Dallas Texas, 75214 or at 5307 E. Mockingbird

Lane, Suite 802, Dallas, TX 75206, which is his place of business, or wherever he may be found.

       2.5     Vela Wood, P.C., Kevin Vela, and Radney Wood, individually, will be collectively

referred to herein as “Defendants.”

                              III. JURISDICTION AND VENUE

       3.1     This Court has subject matter jurisdiction over this action because the amount in

controversy exceeds this Court’s minimum jurisdictional limits.

       3.2     This Court has personal jurisdiction over Vela Wood, P.C. because it is a Texas

professional corporation organized under the laws of the State of Texas and its principal place of

business is 5307 E. Mockingbird Lane, Suite 802, Dallas, TX 75206.

       3.3     This Court has personal jurisdiction over Radney Wood and Kevin Vela,

individually, because they are residents of the State of Texas and this suit, wholly or in part,

concerns acts or omissions committed by Radney Wood and Kevin Vela, in the State of Texas.

       3.4     Pursuant to Section 15.002(a)(3) of the Texas Civil Practices and Remedies Code,

venue is proper in Dallas County, Texas, because Dallas County, Texas is the county in which

Vela Wood, P.C.’s principal office in the State of Texas is located.




PLAINTIFF’S FIRST AMENDED PETITION                                                          Page 2
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                 Page 115 of 121 PageID 122


       3.5     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff states that at

this time they seek monetary relief over $1,000,000.

                                           IV. FACTS

       4.1     JB & A Extended Warranties, LLC (“JB&A”) is a Texas limited liability company

in the business of marketing and selling extended warranties covering heating, ventilation and air

conditioning (“HVAC”) equipment and other items and has been since 2008. At all pertinent times,

Jeff Bohannan (“Jeff”) and his wife, Rebecca Bohannan, have been the sole members and owners

of JB&A. Defendants are attorneys that were engaged to represent JB&A starting in 2016. Since

2016, Defendants have provided various legal services for JB&A. In connection with the

Defendants providing legal services to JB&A, they invoiced JB&A for such services, and JB&A

paid the Defendants the approximate sum of $22,000 for the legal services. This is evidenced by

numerous invoices submitted to JB&A, and numerous JB&A checks written to and made payable

to the Defendants.

       4.2     In addition to his ownership interest in JB&A, Jeff, now and at all pertinent times

has held officer positions and had ownership interests in a number of entities that were established

and historically utilized for purposes complementary to JB&A’s business including without

limitation:

               (a)     Administar, LP, a Texas limited partnership (“Administar”), in which Jeff
                       is a limited partner owning a limited partnership interest; and

               (b)     American Warranty Corporation, a Texas corporation (“AWC”), in which
                       Jeff is a shareholder owning shares of stock.

       4.3     On or around January 27, 2018, by and through a letter dated January 27, 2018 (the

“Termination Letter”), signed and sent by Radney Wood for the Vela Wood, P.C. firm and

addressed to Jeff, Defendants provided written notice that both Administar and AWC were



PLAINTIFF’S FIRST AMENDED PETITION                                                            Page 3
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                         Page 116 of 121 PageID 123


terminating 0r purporting t0 terminate their at-Will contractual relationship With                            JB&A    effective


January 30, 2018 (the “Termination Date”).1                      The Defendants          further notiﬁed    JB&A    that   it   was

required to cease selling contracts through                 AWC after the Termination Date, and that Administar
would no longer         service   JB&A contracts         on 0r   after the   Termination Date.


           4.4       In the past, prior t0 the sending 0f the Termination Letter, the Defendants                                had

provided legal services to and on behalf 0f Administar and                       AWC (as well as JB&A); however, the
services     had been paid     for exclusively         by JB&A. In      short, there       was an      existing attorney-client


relationship       between    JB&A    and the Defendants           at the    time the Termination Letter was sent (or


immediately prior t0 the          letter   being   sent).


           4.5       By the   Termination Letter, the Defendants further informed                      JB&A that they would

pursue litigation against         JB&A if JB&A continued t0 sell products or services related to 0r arising

from the contracts with Administar 0r                  AWC purportedly terminated as of the Termination Date.
In spite of the ﬁduciary duties            owed by the Defendants           t0   JB&A,    the Defendants proceeded to put


their    own     self—interest in front     0f   JB&A    and   in doing so they          breached their ﬁduciary duties t0


JB&A.

           4.6       Defendants failed t0 disclose that they intended to                        act,    represent and advise


Administar and         AWC based solely 0n and in the               interest     of such    entities    (based 0n instructions


and communications from partners 0r members, other than                          Jeff,   who owned no       interest in   JB&A),

and Without regard to any detrimental impact 0r affect that this would have on JB&A. Importantly,

the Defendants never asked           JB&A,       if   JB&A consented t0 and waived any conﬂict of interest they

might have in representing Administar and/or                     AWC     in connection        with matters detrimental t0


JB&A 0r otherwise (despite obvious                 conﬂicts 0f interest involved in such representation).



1
    Concurrently, with this letter Defendants sent a letter to purporting t0 remove Jeff from Administar and         AWC
(“Jeff Termination Letter”).


PLAINTIFF’S FIRST          AMENDED PETITION                                                                                Page 4
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                 Page 117 of 121 PageID 124


          4.7       Upon information and belief, the Defendants           actively    engaged    in   wrongful conduct


and behavior       t0 cause ﬁnancial     harm t0   JB&A by providing legal advice t0 Administar and AWC,

and causing Administar and          AWC t0 take actions and positions directly detrimental t0, and clearly
not in the best interest 0f JB&A.


          4.8       Furthermore, the Defendants breached their ﬁduciary duties                       owed   to   JB&A   by

taking the knowledge and information that had been provided                    by JB&A and using this information

t0 the detriment          0f   JB&A. More     particularly,   Defendants wrongﬁllly used knowledge and


information that they had related to         JB&A’S      corporate structure and ownership, internal business


structure,   and   its   contractual relations and operations, to the detriment of JB&A.              Due to the   actions


0f Defendants,      JB&A has been forced t0 incur unnecessary attorneys’                fees   and costs    t0 rectify the


actions 0f Defendants.


          4.9       Based 0n the foregoing, the Defendants have breached                     their   ﬁduciary duties to


JB&A,     violated the      Canons 0f Ethics, and caused damages          t0   JB&A.

                                            V.   CAUSES OF ACTION

          5.1       Alternative Pleadings.       T0   the extent necessary, each 0f the claims set forth            below

is   pleaded in the alternative. Plaintiff incorporates       all   paragraphs above and below as           if fully stated



herein.


COUNT 1:            Breach 0f Fiduciarv Duties bV Defendants

          5.2       Defendants’ acts and omissions described herein constitute breaches 0f ﬁduciary


duties.    Defendants are attorneys that represented Plaintiff as recently as December 2017.


Accordingly, Defendants           owed   duties of the highest ﬁdelity         and loyalty   to Plaintiff. Defendants’


above-referenced actions and/or omissions constitute breaches of their ﬁduciary duties t0                        Plaintiff.



As    such, Defendants’ breaches directly and proximately caused and continues t0 cause actual and




PLAINTIFF’S FIRST           AMENDED PETITION                                                                        Page 5
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                               Page 118 of 121 PageID 125


consequential damages t0 Plaintiff. Plaintiff’ s injury resulted from Defendants’ intentional deceit,


gross negligence, malice, or actual fraud, Which also entitles Plaintiff to exemplary damages under


Texas Civil Practice     & Remedies Code         §41.003(a).     As   a result, Plaintiff has been      damaged          in   an


amount Within      the jurisdictional limits of this Court, for       which   it   now   sues.


COUNT 2:
          5.3
                   M
                   Defendants       made    actual     misrepresentations          t0   Plaintiff.   Furthermore,          the


Defendants      failed   to     disclose   material     information    t0   Plaintiff.      Defendants       knew        these


representations were false. Plaintiff relied 0n the representations 0f Defendants                    which   directly     and

proximately caused and continues to cause actual and consequential damages t0 Plaintiff in excess


0f the   minimum jurisdictional        limits   0f   this Court. Plaintiff’s injury resulted         from Defendants’

intentional deceit, gross negligence, malice, or actual fraud,                     which    also entitles Plaintiff t0


exemplary damages under Texas Civil Practice               & Remedies Code §41 .003(a). As a result, Plaintiff
has been damaged in an amount Within the jurisdictional limits of this Court, for Which                             it   now

sues.


COUNT 3:           Negligence/Gross Negligence

          5.4      Defendants’ acts and omissions described herein constitute negligence. Defendants


owed     a duty to Plaintiff and breached that duty          When Defendants        failed t0 exercise that degree            0f


care that a reasonably prudent person                would   in a similar situation. Defendants’ acts and/or


omissions, involved an extreme degree of risk, considering the probability and magnitude 0f the


potential   harm   t0 others,   When Viewed from        the standpoint 0f Defendants. Defendants              had   actual,


subj ective awareness of the risk involved, but nevertheless proceeded with conscious indifference


t0 the rights and/or welfare       0f Plaintiff. As a direct and proximate result of such negligence and/or




PLAINTIFF’S FIRST        AMENDED PETITION                                                                            Page 6
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                      Page 119 of 121 PageID 126


gross negligence, Plaintiff has been           damaged in an amount in excess of the minimum jurisdictional

limits   of this Court, for Which       it   now   sues.


                      VI.     ACTUAL DAMAGES, EXEMPLARY DAMAGES,
                               ATTORNEYS FEES, COSTS, AND INTEREST
          6.1      Actual Damages.           As    a result of the wrongful acts of Defendants, as alleged above,


Plaintiff has suffered injuries         and actual damages             in a   sum   in excess    0f   this Court’s   minimum

jurisdictional limits. Plaintiff seeks to recover all such actual               damages from Defendants occasioned

by   their   wrongful acts and/or omissions.


          6.2      Disgorgement. Plaintiff also pleads for disgorgement 0f any and                           all   monies paid


by   Plaintiff to Defendants.


          6.3      Exemplary Damages. As described above, Defendants” breach 0f their ﬁduciary

duties t0 Plaintiff, therefore, exemplary              damages should be awarded against Defendants and                        in


favor of Plaintiff.      Defendants acted with actual malice and a gross disregard for the rights of


Plaintiff with the     knowledge and           intent that       harm would      result t0 the Plaintiff as a result           of


Defendants’ conduct. Plaintiff seeks t0 recover exemplary 0r punitive damages in a                                 sum   as   may

be reasonably      set in this case.


          6.4      Attorneys” Fees and costs.              For   all   counts, Plaintiff pleads for the recovery 0f            its



attorneys’ fees    and expenses, and Court            costs, t0 the fullest extent         0f applicable law.


          6.5      Pre-iudgment and Post-iudgment                 interest.    For   all   counts, Plaintiff pleads for pre-


judgment and post—judgment             interest to the fullest extent         0f applicable law.


                                   VII.           CONDITIONS PRECEDENT

          7.1      A11 conditions precedent t0 Plaintiffs right t0 the relief sought herein have been


performed or have occurred.




PLAINTIFF’S FIRST        AMENDED PETITION                                                                                 Page 7
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                                Page 120 of 121 PageID 127


                                            VIII.      JURY DEMAND

        8.1        Pursuant t0 Rule 216 0f the Texas Rules 0f Civil Procedure, Plaintiff hereby


requests a jury     trial   and has tendered, or will tender, the requisite      fee.



                                                       PRAYER

        ACCORDINGLY,               Plaintiff respectfully requests that       Defendants be cited to appear and


answer, and that Plaintiff, upon ﬁnal hearing or               trial   0f this cause, be granted judgment against


Defendants awarding Plaintiff its actual and consequential damages, disgorgement 0f all attorney’s


fees paid     by   Plaintiff to Defendants,      exemplary damages against Defendants, reasonable and

necessary attorneys’ fees and costs (insofar as                  is   permitted by law), pre- and post-judgment


interest,   and such other and further      relief,   general 0r special, at law or in equity, t0 Which Plaintiff


may show itselfjustly         entitled.




                                                         Respectfully submitted,


                                                         /s/Frank Hill
                                                         Frank Hill
                                                         State Bar No. 09632000
                                                         ﬂ1i11@hillgilstrap.com
                                                         Gregory A. Eyster
                                                         State Bar No. 24054562
                                                         gevster@hillgilstrap.com
                                                         Hunter Cox
                                                         State Bar No. 24101654
                                                         hcox@hillgilstrap.com
                                                         M.    Scott Stooksberry
                                                         State   Bar No. 193 1 1 100
                                                         msstooksbenv®hillgilstrap.com
                                                         HILL GILSTRAP,         P.C.
                                                         1400 W. Abram
                                                         Arlington, Texas 760 1 3
                                                         (817) 261-2222
                                                         (817) 861-4685 fax


                                                         and


PLAINTIFF’S FIRST           AMENDED PETITION                                                               Page 8
Case 3:19-cv-01140-N Document 1-1 Filed 05/13/19                           Page 121 of 121 PageID 128



                                                   Blake L. Beckham
                                                   StateBar No. 020 1 6500
                                                   blake@beckham-group.com
                                                   Jose   M.    Portela
                                                   State Bar No. 90001241
                                                   iose@beckham-gr0up.com
                                                   THE BECKHAM GROUP, P.C.
                                                   3400 Carlisle, Suite 500
                                                   Dallas, Texas 75204


                                                   ATTORNEYS FOR PLAINTIFFS


                                      CERTIFICATE OF SERVICE

       I   certify that   on the 5th day of April, 201 8,   I   served a copy 0f the foregoing on the


attorney of record listed     below by   e-mail:


       Jacob B. Kring (iacob@hedrickkring.com)
       Laura M. Fontaine (1aura(a>hedrickkring.com)
       Hedrick Kring, PLLC
       1700 Paciﬁc Avenue, Ste. 4650
       Dallas, Texas 75201
       Telephone: (214) 880-9600
       Fax: (214) 481-1844


                                                   /s/ Frank Hill




PLAINTIFF’S FIRST         AMENDED PETITION                                                              Page 9
